DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed for Japanese Application No. JP2017-151967, filed on 08/04/2017.

Notice to Applicant
Claims 1 and 4-5 are presently amended.
Claims 1-5 are pending.

Response to Amendment
Applicant’s amendments are acknowledged.

Response to Arguments
Applicant’s arguments filed 8/9/2022 have been fully considered in view of further consideration of statutory law, Office policy, precedential common law, and the cited prior art as necessitated by the amendments to the claims, and are not persuasive for the reasons set forth below.

35 USC § 103 Rejections
	First, Applicant argues that “In rejecting claim 1, page 4 of the Office Action refers to a rendered point where values of parameters are equal in Fig. 15 of Orii as allegedly teaching the claimed measurement point. As shown in Fig. 15 of Orii, the point where the parameters of vm 6 and km 6 are equal, which the Office Action equates with the claimed measurement point as examined, is present. However, according to Orii, the point of vm 6 and km 6 is not a point of actual measured values of a total thermal load and total power consumption, because vm indicates a maximum speed corresponding to the reaction and km indicates Michaelis constant (see, e.g., paragraph [0074] of Orit). Thus, Orii fails to teach the measurement point being configured to be compared with the lower limit of the possible range, as recited in amended claim 1” [Arguments, pages 10-11].
In response, Applicant’s arguments have been considered but are not persuasive. Examiner first observes that the above-argued amendment does not appear to be supported by the original disclosure. Still, Examiner respectfully maintains that through KSR Rationale C (See MPEP 2141(III)(C)), the combination of Orii and Patel discloses …and wherein in step d), the possible range includes a lower limit of the total power for the total thermal load, the lower limit being predicted by substituting the outside air temperature into the correlation logical formula, and the measurement point being configured to be compared with the lower limit of the possible range.
Specifically, Orii first discloses substituting values into the correlation logical formula wherein variables are substituted to indicate possible predicted ranged (including a lower limit) (Orii, ¶ 44, The possible range (discloses possible range) of a feasible parameter can be displayed on the display in step 4 shown in FIG. 2, and a sample solution based on the application result of the quantifier elimination algorithm, a condition expression among variables of a model, or a relational expression between parameters (discloses relationship formula between variables) can be output as new findings about a system in step 5), (Id., ¶ 57, The method for solving a constraint solving problem using a QE algorithm and a simple and practical example are described below by referring to FIGS. 4A and 4B. FIG. 4A is an explanatory view showing a common method of solving a constraint solving problem. In FIG. 4A, an inequality and an equality relating to fi (x1, . . . xn) can be given as a constraint condition expression. The problem for finding a variable x1, . . . , xn satisfying the condition expression is solved using a QE algorithm, the fesibillty, that is, true or false, is output (discloses substituting variables into the relationship formula). A feasible range is also obtained, and arbitrary Boolean coupling can be used as a merit).
Further, Patel discloses …total power for the total thermal load, as well as outside air temperatures (Patel, ¶ 42, The MPC system described herein can optimize (e.g., minimize) the total cost of energy used to provide heating and/or cooling to a building or campus. Numerous studies have shown that MPC outperforms existing control systems due to its ability to forecast into the future and anticipate events before they occur. MPC enables shifting of the energy load from peak hours to off-peak hours by using the mass of the building for passive thermal energy storage (TES) (discloses thermal load and power measurements obtained by MPC system). Energy costs can be decreased by concentrating equipment usage to times of low resource prices, all while maintaining comfort limits within each building), (Id., ¶ 89, high-level MPC 608 can receive weather forecasts from weather service 604, utility rates from utilities 606, and/or load and rate predictions from load/rate predictor 602. High-level MPC 608 can receive measurements from the BMS indicating one or more measured states of the controlled building or campus (e.g., temperature, humidity, electric loads, etc.) and one or more states of outdoor subsystem 638 (e.g., equipment status, power consumption, equipment availability, etc.)), (Id., ¶ 179, An example of such an indoor subsystem temperature model is shown in the following equation…
where C.sub.b and T.sub.b are the thermal capacitance and temperature of the indoor subsystem designated by index b, T.sub.a is the ambient air temperature outside indoor subsystem b (e.g., outside air temperature), H.sub.b is the heat transfer coefficient between indoor subsystem b and the ambient air, {dot over (Q)}.sub.c,b is the amount of cooling applied to the indoor subsystem by MPC system 600 (i.e., the amount of heat removed from the indoor subsystem), and {dot over (Q)}.sub.other,b is the external load, radiation, or disturbance experienced by the indoor subsystem b. If heating is provided to the indoor subsystem rather than cooling, the sign on {dot over (Q)}.sub.c,b can be switched from a negative sign to a positive sign). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have predicted the lower limit of the total thermal load and total power, at the measurement point that is in association with the outside air temperature measured by Patel in the rendered possible range by applying the known parameter modeling techniques of Orii to the thermal load determining and heat source facility elements of Patel. As in Orii, it is within the capabilities of one of ordinary skill in the art to employ range and point-value determination techniques to Patel’s variable refrigerant flow system with the predicted result of optimizing power usage through load balancing and with respect to variable such as utility rates and ambient temperatures. Thus, through KSR Rationale C, the combination of Orii and Patel discloses …and wherein in step d), the possible range includes a lower limit of the total power for the total thermal load, the lower limit being predicted by substituting the outside air temperature into the correlation logical formula, and the measurement point being configured to be compared with the lower limit of the possible range.
As such, Examiner remains unpersuaded.

	Second, Applicant argues that “in rejecting claim 1, page 5 of the Office Action refers to the predictor of Patel as allegedly disclosing rendering a total required thermal load and a total power actually consumed for heat source facilities, with respect to an outside air temperature… according to Patel, the relationship between the thermal energy load and refrigerant flow, which the Office Action appears to equate with the measurement point recited in claim 1 as examined, is not compared with a lower limit of the lower limit of the possible range, as recited in amended claim 1” [Arguments, pages 11-12].
In response, Applicant’s arguments have been considered but are not persuasive. Examiner relies upon the applied KSR Rationale as detailed in response to the above argument, and further in the rejection below, to render the presently amended limitation obvious. As such, Examiner remains unpersuaded. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding the amended limitation which recites, in part, “…and wherein in step d), the possible range includes a lower limit of the total power for the total thermal load, the lower limit being predicted by substituting the outside air temperature into the correlation logical formula, and the measurement point being configured to be compared with the lower limit of the possible range”, Examiner observes the original disclosure recites, “An example of the first-order predicate logic formula  H,   in  which  the  first   formula  set 1100 illustrated in FIG. 9 and the second formula set 1200 illustrated in FIG. 10 are substituted into the first- order predicate logic formula H illustrated in formula…” (Specification, page 21). However, Examiner observes the predicate logic formula (generated by a first-order predicate logic formula generating unit 130) differs from the correlation logical formula (generated by a quantifier eliminating unit 140). Examiner further observes that no other instances of a substitution operation appear to be recited in the original disclosure. Further still, Examiner observes that the original specification appears to be silent with regard to the prediction of a lower limit of total power for a total thermal load.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis, U.S. Publication No. 2003/0009401 [hereinafter Ellis] in view of Orii et al., U.S. Publication No. 2005/0159935 [hereinafter Orii] and in further view of Patel et al., U.S. Publication No. 2018/0004173 [hereinafter Patel].

Regarding claim 1, Ellis discloses …an operation support system for supporting an operation of a demand-supply system, the demand-supply system including a plurality of resource supplying facilities each configured to supply a resource, a resource demander facility configured to demand the resource supplied from each resource supplying facility, and a measurement apparatus configured to measure performance data of the demand-supply system, the operation support apparatus comprising a processor, and a memory storing a computer program that causes the processor to perform processes including: 
a) receiving an input of receive an input of a demand-supply system model of the demand-supply system, facility-capacity information representing a facility capacity of each resource supplying facility, and analysis condition information defining a plurality of 15variables to be analyzed with respect to the demand- supply system model and the facility-capacity information and defining an external variable, the external variable representing an external condition of the demand-supply system model (Ellis, ¶ 408, Cogenerator A generating facility (discloses energy supplying facility) that produces electricity and another form of useful thermal energy (such as heat or steam) used for industrial, commercial, heating, or cooling purposes), (Id., ¶ 5, A utility service provider (or its agent) has installed a system or has provided some means for collecting meter information measured by the meter on the characteristics and usage of the utility at a particular location. Each customer site may have a utility billing meter or some other device out in the field to measure utility usage, and perhaps other utility characteristics (discloses measurement apparatus)), (Id., ¶ 23, The invention provides a method, system, and computer program device for managing utility information (discloses operation support apparatus) responsive to at least one of usage and estimated usage of utility resources), (Id., ¶ 467, Transmission Lines Wires that carry high voltage electricity over long distances from a generating station to places where electricity is needed (discloses resource demander facility); transmission lines are held high above the ground on transmission towers), (Id., ¶ 139, The present invention provides the following benefits: analyze energy power and load with electronic metering devices; manage energy usage patterns with effective visualization and historical trending tools; reduce future energy purchase costs by tracking usage over time; identify largest facility energy consumers (discloses resource demander facility) by normalizing demand and usage data by a key variable), (Id., ¶ 373, the processing could be controlled by a software program on one or more computer system or processors, or could even be partially or wholly implemented in hardware, or could be partly embedded within various devices used for billing), (Id., ¶ 380, The Vantera-type node is, for example, a PC and has, for example, a megabyte of flash memory. One of the applications that is on the Vantera-type node, is a web-serving device. So, the Vantera node, itself, can be accessed directly through, for example, a modem or indirectly through the Internet 1101), (Id., ¶ 411, Combined Cycle An electric generating technology in which electricity is produced from otherwise lost waste heat exiting from one or more gas (combustion) turbines; the exiting heat is routed to a conventional boiler or to a heat recovery steam generator for use by a steam turbine in the production of electricity), (Id., ¶ 351, The system optionally includes an analytical package component 813. The analytical package component was previously described in connection with FIGS. 6A-C and FIGS. 7A-B. The analytical package component provides the ability for a user to adjust variables (discloses variables), thereby providing "what-if" scenarios (discloses analysis condition information)), (Id., ¶ 449, some NUG facilities are built by users primarily for their own energy needs; other NUG plants are built specifically to sell power to utilities under long-term contracts: in the last five years, nonutility generators have constructed over 50 percent of new generation capacity (discloses facility capacity)), (Id., ¶ 114, Measure distribution panel capacity (discloses route capacity)), (Id., ¶ 350, Accordingly, the market price component 811 obtains and integrates the information for those utilities that are utilizing market pricing, and incorporates that information into the cost estimation calculation 801 (discloses demand-supply model)), (Id., claim 3, wherein the unit information comprises kW, kWh, service voltage, kVAR, kVARh, state tax, city tax, timing, phase, excess tform, temperature, (discloses external variable representing a temperature) gas, water, firm service, air-conditioning cycling, air-conditioning tons, standby kW, limiter tariff, added facilities, and controllable power);
Ellis further discloses … the plurality of variables and the external variable based on the demand-supply system model, the facility-capacity information, and the 25analysis condition information received in step a) (Ellis, ¶ 351, the system optionally includes an analytical package component 813. The analytical package component was previously described in connection with FIGS. 6A-C and FIGS. 7A-B. The analytical package component provides the ability for a user to adjust variables, thereby providing "what-if" scenarios (discloses analysis condition information)), (Id., ¶ 3, the present invention is directed to computer-related and/or assisted systems, methods and computer readable mediums for presenting utility billing or cost estimates. More specifically, it relates to such methods and systems for presenting the actual or forecast billing information and/or cost estimates according to a number of variables, such as utilities' rules, various billing cycles, cost estimation, cost forecast, load forecast, applicable regulatory rules and/or benchmarking), (Id., ¶ 449, some NUG facilities are built by users primarily for their own energy needs; other NUG plants are built specifically to sell power to utilities under long-term contracts: in the last five years, nonutility generators have constructed over 50 percent of new generation capacity (discloses facility capacity)), (Id., ¶ 114, Measure distribution panel capacity), (Id., ¶ 350, Accordingly, the market price component 811 obtains and integrates (discloses input unit) the information for those utilities that are utilizing market pricing, and incorporates that information into the cost estimation calculation 801 (discloses demand-supply model)), (Id., claim 3, wherein the unit information comprises kW, kWh, service voltage, kVAR, kVARh, state tax, city tax, timing, phase, excess tform, temperature, (discloses external variable actual values) gas, water, firm service, air-conditioning cycling, air-conditioning tons, standby kW, limiter tariff, added facilities, and controllable power); 
after step b) acquiring performance data from the measurement apparatus during an operation of the demand-supply system, the performance data including first actual values of the 30plurality of variables and a second actual value of the external variable during an operation of the demand- supply system (Ellis, ¶ 312, The data acquisition server 413 uses the communication lines 415 to send commands, transmit requests and receive information to/from utility billing meters, such as the illustrated interval meters with modems 417), (Id., ¶ 5, utility service provider (or its agent) has installed a system or has provided some means for collecting meter information measured by the meter on the characteristics and usage of the utility at a particular location), (Id., ¶ 135, The present invention delivers this critical information via Internet- or network-based tools to make strategic, informed decisions that will increase system reliability and efficiency. The present invention provides the following features: automated retrieval of energy consumption data, archived in a data warehouse and posted to secure web pages; clear and understandable load data in various tabular and graphical formats (discloses visualization); tools to analyze and compare energy load across time and facilities (discloses performance data including actual variable values); accurate cost estimation based on existing tariffs), (Id., claim 3, wherein the unit information comprises kW, kWh, service voltage, kVAR, kVARh, state tax, city tax, timing, phase, excess tform, temperature, (discloses external variable actual values) gas, water, firm service, air-conditioning cycling, air-conditioning tons, standby kW, limiter tariff, added facilities, and controllable power), (Id., claim 7, wherein the utility resource is power, and the variables include at least one of time period, site, tariff, state tax, city tax (further discloses external variable actual values), billing cycle, energy usage, location, and curtailment);
…the acquired second actual value… the acquired first actual values… the acquired second actual value… (Id., ¶ 135, The present invention delivers this critical information via Internet- or network-based tools to make strategic, informed decisions that will increase system reliability and efficiency. The present invention provides the following features: automated retrieval of energy consumption data, archived in a data warehouse and posted to secure web pages; clear and understandable load data in various tabular and graphical formats (discloses visualization); tools to analyze and compare energy load across time and facilities (discloses performance data including actual variable values); accurate cost estimation based on existing tariffs), (Id., claim 3, wherein the unit information comprises kW, kWh, service voltage, kVAR, kVARh, state tax, city tax, timing, phase, excess tform, temperature, (discloses external variable actual values) gas, water, firm service, air-conditioning cycling, air-conditioning tons, standby kW, limiter tariff, added facilities, and controllable power), (Id., claim 7, wherein the utility resource is power, and the variables include at least one of time period, site, tariff, state tax, city tax (further discloses external variable actual values), billing cycle, energy usage, location, and curtailment);
wherein step a) and step b) are performed offline… (Id., ¶ 378, In the architecture illustrated in FIGS. 10 and 11, the customer gathers or collects the information, which is then compiled into the system and then is presented to the customer or user. FIG. 11 depicts end-use collection devices including standard utility meters 1110, 1112, 1114 (discloses measurement steps performed offline), and/or intelligent meters 1120, 1122, 1124, 1126. Such standard utility meters 1110 may include, for example, Power Measurement's 7700 ION load profile data recorder. Such intelligent meters may include, for example, Hewlett Packard's Vantera nodes. The system has the ability to dial out to these standard meters 1110, 1112, 1114 and/or intelligent meters 1120, 1122, 1124, 1126 using, for example, either public switched telephone network (PSTN), and/or the Internet with Internet Protocol (IP) addressing, to Vantera nodes. In addition to or alternatively, other standard end-use collection devices may be used).
While suggested, Ellis does not explicitly disclose b) generating a correlation logical formula representing a relation among…; d) substituting… into the correlation logical formula to render an area indicating a possible range of the facility capacity under a 2Docket No.: 18FD-005   App. No.: 16/041,018condition in which the external variable is the second actual value, and rendering a measurement point for indicating…; …and e) repeating step c) and step d; …and step d) is performed online, in response to acquiring the performance data from the measurement apparatus in step;
…wherein the demand-supply system model is a model of an air conditioning system, the air conditioning system including 
a first heat source facility configured to produce first cold energy by consuming power supplied from a power supply facility and to supply the produced first cold energy to an air-conditioning target facility, the first cold energy being the resource, 
a second heat source facility configured to produce second cold energy by consuming the power supplied from the power supply facility and to supply the produced second cold energy to the air-conditioning target facility, the second cold energy being the resource, and the supplied second cold energy varying with an outside air temperature, and the outside air temperature being indicated by the external variable, 
the air-conditioning target facility configured to consume cold energy from the first cold energy and the second cold energy, and 
a path disposed between each of the first heat source facility and the second heat source facility and the air-conditioning target facility, the path being for supplying, to the air-conditioning target facility, cold energy among the first cold energy and the second cold energy from the first heat source facility and the second heat source facility, 
wherein the plurality of resource supplying facilities include the first heat source facility and the second heat source facility, 
wherein the resource demander facility is the air-conditioning target facility, 
wherein each of the first heat source facility and the second heat source facility consumes the power supplied from the power supply facility, in accordance with thermal load assigned to a corresponding heat source facility, 
wherein a total thermal load required by the air-conditioning target facility is obtained from thermal loads assigned to the first heat source facility and second heat source facility, 
wherein the facility-capacity information indicates an actually consumed power characteristic by each of the first heat source facility and second heat source facility, the actually consumed power characteristic corresponding to the thermal load assigned to a corresponding heat source facility, and 
wherein the plurality of variables to be analyzed includes a total thermal load assigned to the first heat source facility and second heat source facility, and an actually consumed total power by the first heat source facility and second heat source facility, and wherein in step d), the substituting of the acquired second actual value into the correlation logical formula includes rendering, based on coordinates, the possible range within which, at the outside air temperature indicated by the second actual value, (i) the total thermal load is required by the first heat source facility and second heat source facility and (ii) the total power is actually consumed by the first heat source facility and second heat source facility, and the rendering of the measurement point for indicating the acquired first actual values includes rendering, at the outside air temperature indicated by the second actual value, the required total thermal load and actually consumed total power, by the first heat source facility and second heat source facility, that are respectively indicated by the first actual values, thereby setting the rendered total thermal load and total power, at the measurement point that is in association with the coordinates in the rendered possible range, the measurement point being displayed as a visually identifiable isolated point, wherein the set total thermal load and total power at the measurement point are respectively indicated by actual measured values by the measurement apparatus, the actual measured values being acquired upon occurrence of a condition in which the first heat source facility and second heat source facility are operating at the outside air temperature indicated by the second actual value, and wherein in step d), the possible range includes a lower limit of the total power for the total thermal load, the lower limit being predicted by substituting the outside air temperature into the correlation logical formula, and the measurement point being configured to be compared with the lower limit of the possible range.
However, Orii discloses b) generating a correlation logical formula representing a relation among… (Orii, ¶ 21, The program is used to direct a computer to perform: a step of receiving input of variable data based on a result of a simulation or an experiment performed based on a model of a system to be analyzed; a step of generating a constraint expression relating to a parameter of a model based on the received data and the model of the system), (Id., ¶ 44, The possible range of a feasible parameter can be displayed on the display in step 4 shown in FIG. 2, and a sample solution based on the application result of the quantifier elimination algorithm, a condition expression among variables of a model, or a relational expression between parameters (discloses relationship formula between variables) can be output as new findings about a system in step 5); 
d) substituting… into the correlation logical formula to render an area indicating a possible range of the facility capacity under a 2Docket No.: 18FD-005   App. No.: 16/041,018condition in which the external variable is the second actual value, and rendering a point represented based on the acquired first actual values and the correlation logical formula into which the acquired second actual value is substituted (Id., ¶ 37, FIG. 15 shows a feasible area of a parameter according to the fourth embodiment), (Id., figure 15, figure discloses a rendered point where values of variables are equal), (Id., ¶ 21, The program is used to direct a computer to perform: a step of receiving input of variable data based on a result of a simulation or an experiment performed based on a model of a system to be analyzed; a step of generating a constraint expression relating to a parameter of a model based on the received data and the model of the system), (Id., ¶ 44, The possible range (discloses possible range) of a feasible parameter can be displayed on the display in step 4 shown in FIG. 2, and a sample solution based on the application result of the quantifier elimination algorithm, a condition expression among variables of a model, or a relational expression between parameters (discloses relationship formula between variables) can be output as new findings about a system in step 5), (Id., ¶ 57, The method for solving a constraint solving problem using a QE algorithm and a simple and practical example are described below by referring to FIGS. 4A and 4B. FIG. 4A is an explanatory view showing a common method of solving a constraint solving problem. In FIG. 4A, an inequality and an equality relating to fi (x1, . . . xn) can be given as a constraint condition expression. The problem for finding a variable x1, . . . , xn satisfying the condition expression is solved using a QE algorithm, the fesibillty, that is, true or false, is output (discloses substituting variables into the relationship formula). A feasible range is also obtained, and arbitrary Boolean coupling can be used as a merit)

    PNG
    media_image1.png
    498
    451
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    29
    132
    media_image2.png
    Greyscale

 …and e) repeating step c) and step d) (Id., ¶ 15, …a numerical simulation is repeatedly performed on the values of various parameters using a simulation tool on the model);
…and step d) is performed online, in response to acquiring the performance data from the measurement apparatus in step (Id., ¶ 121, The above-mentioned program can be stored in, for example, the storage device 24 from a program provider 28 through the network 29 and the communications interface 23, or stored on a marketed and distributed portable storage medium 30, set in the read device 26, and executed by the CPU 20 (discloses steps performed online/offline)), (Id., ¶ 21, The program is used to direct a computer to perform: a step of receiving input of variable data based on a result of a simulation or an experiment performed based on a model of a system to be analyzed; a step of generating a constraint expression relating to a parameter of a model based on the received data and the model of the system (discloses performing steps based on acquired data)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the demand-supply modeling of Ellis to include the relational logical formula elements of Orii in the analogous art of modeling and parameter determination.
	The motivation for doing so would have been to provide an improved “contribution to the enhancement of the precision in simulation” [Orii, ¶ 62; Ellis, ¶¶ 19, 350]. 
	While suggested, the combination of Ellis and Orii does not explicitly disclose …wherein the demand-supply system model is a model of an air conditioning system, the air conditioning system including 
a first heat source facility configured to produce first cold energy by consuming power supplied from a power supply facility and to supply the produced first cold energy to an air-conditioning target facility, the first cold energy being the resource, 
a second heat source facility configured to produce second cold energy by consuming the power supplied from the power supply facility and to supply the produced second cold energy to the air-conditioning target facility, the second cold energy being the resource, and the supplied second cold energy varying with an outside air temperature, and the outside air temperature being indicated by the external variable, 
the air-conditioning target facility configured to consume cold energy from the first cold energy and the second cold energy, and 
a path disposed between each of the first heat source facility and the second heat source facility and the air-conditioning target facility, the path being for supplying, to the air-conditioning target facility, cold energy among the first cold energy and the second cold energy from the first heat source facility and the second heat source facility, 
wherein the plurality of resource supplying facilities include the first heat source facility and the second heat source facility, 
wherein the resource demander facility is the air-conditioning target facility, 
wherein each of the first heat source facility and the second heat source facility consumes the power supplied from the power supply facility, in accordance with thermal load assigned to a corresponding heat source facility, 
wherein a total thermal load required by the air-conditioning target facility is obtained from thermal loads assigned to the first heat source facility and second heat source facility, 
wherein the facility-capacity information indicates an actually consumed power characteristic by each of the first heat source facility and second heat source facility, the actually consumed power characteristic corresponding to the thermal load assigned to a corresponding heat source facility, and 
wherein the plurality of variables to be analyzed includes a total thermal load assigned to the first heat source facility and second heat source facility, and an actually consumed total power by the first heat source facility and second heat source facility, and wherein in step d), the substituting of the acquired second actual value into the correlation logical formula includes rendering, based on coordinates, the possible range within which, at the outside air temperature indicated by the second actual value, (i) the total thermal load is required by the first heat source facility and second heat source facility and (ii) the total power is actually consumed by the first heat source facility and second heat source facility, and the rendering of the measurement point for indicating the acquired first actual values includes rendering, at the outside air temperature indicated by the second actual value, the required total thermal load and actually consumed total power, by the first heat source facility and second heat source facility, that are respectively indicated by the first actual values, thereby setting the rendered total thermal load and total power, at the measurement point that is in association with the coordinates in the rendered possible range, the measurement point being displayed as a visually identifiable isolated point.
However, Patel discloses …wherein the demand-supply system model is a model of an air conditioning system, the air conditioning system including 
a first heat source facility configured to produce first cold energy by consuming power supplied from a power supply facility and to supply the produced first cold energy to an air-conditioning target facility, the first cold energy being the resource, 
a second heat source facility configured to produce second cold energy by consuming the power supplied from the power supply facility and to supply the produced second cold energy to the air-conditioning target facility, the second cold energy being the resource, and the supplied second cold energy varying with an outside air temperature, and the outside air temperature being indicated by the external variable, 
the air-conditioning target facility configured to consume cold energy from the first cold energy and the second cold energy, and 
a path disposed between each of the first heat source facility and the second heat source facility and the air-conditioning target facility, the path being for supplying, to the air-conditioning target facility, cold energy among the first cold energy and the second cold energy from the first heat source facility and the second heat source facility, 
wherein the plurality of resource supplying facilities include the first heat source facility and the second heat source facility, 
wherein the resource demander facility is the air-conditioning target facility, 
wherein each of the first heat source facility and the second heat source facility consumes the power supplied from the power supply facility, in accordance with thermal load assigned to a corresponding heat source facility, 
wherein a total thermal load required by the air-conditioning target facility is obtained from thermal loads assigned to the first heat source facility and second heat source facility, 
wherein the facility-capacity information indicates an actually consumed power characteristic by each of the first heat source facility and second heat source facility, the actually consumed power characteristic corresponding to the thermal load assigned to a corresponding heat source facility, and 
wherein the plurality of variables to be analyzed includes a total thermal load assigned to the first heat source facility and second heat source facility, and an actually consumed total power by the first heat source facility and second heat source facility (Patel, ¶ 47, Referring now to FIGS. 1A-1B, a variable refrigerant flow (VRF) system 100 is shown, according to some embodiments. VRF system 100 is shown to include a plurality of outdoor VRF units 102 and a plurality of indoor VRF units 104 (discloses heat source facilities). Outdoor VRF units 102 can be located outside a building and can operate to heat or cool a refrigerant. Outdoor VRF units 102 can consume electricity to convert refrigerant between liquid, gas, and/or super-heated gas phases. Indoor VRF units 104 can be distributed throughout various building zones within a building and can receive the heated or cooled refrigerant from outdoor VRF units 102. Each indoor VRF unit 104 can provide temperature control for the particular building zone in which the indoor VRF unit is located), (Id., ¶ 48, a primary advantage of VRF systems is that some indoor VRF units 104 can operate in a cooling mode while other indoor VRF units 104 operate in a heating mode. For example, each of outdoor VRF units 102 and indoor VRF units 104 can operate in a heating mode, a cooling mode, or an off mode. Each building zone can be controlled independently and can have different temperature setpoints. In some embodiments, each building has up to three outdoor VRF units 102 located outside the building (e.g., on a rooftop) and up to 128 indoor VRF units 104 distributed throughout the building (e.g., in various building zones)), (Id., Figure 5, Figure depicts a plurality of heat source facilities configured to consume power and provide cold energy to a target facility including pathing between facilities)

    PNG
    media_image3.png
    455
    652
    media_image3.png
    Greyscale

(Id., ¶ 55, The operation of outdoor VRF units 102 in the cooling mode can be the same as previously described with reference to FIGS. 2A-2B. For example, outdoor VRF units 102 can receive the gas refrigerant 122 and condense the gas refrigerant 122 into a liquid refrigerant 120. The liquid refrigerant 120 can be routed to indoor VRF unit-1 and indoor VRF unit-m to provide cooling for zone-1 and zone-m. Heat exchangers 107 of indoor VRF unit-1 and indoor VRF unit-m operate as evaporators 105, by absorbing heat from building zone-1 and building zone-m, thereby causing the liquid refrigerant 120 to become a gas refrigerant 122), (Id., ¶ 71, distributed MPC system 600 includes a load/rate predictor 602. Load/rate predictor 602 can provide MPC layer 610 with load and rate predictions including, for example, disturbance forecasts, electricity prices, demand charge prices, and outside air temperatures (discloses outside air temperature variable). Load/rate predictor 602 is shown receiving weather forecasts from a weather service 604), (Id., ¶ 8, each of the optimal indoor subsystem load profiles includes a thermal energy allocation (discloses thermal load assigned to and consumed by heat source facilities) to one of the indoor subsystems at each of a plurality of time steps in an optimization period. In some embodiments, each low-level indoor MPC is configured to use the thermal energy allocation to the corresponding indoor subsystem as an optimization constraint when performing the low-level optimization.), (Id., ¶ 22, performing the low-level optimization includes identifying a relationship between thermal energy load and refrigerant flow for each of the indoor VRF units in the corresponding indoor subsystem and using the identified relationships between thermal energy load and refrigerant flow to generate the optimal refrigerant flow decisions for each of the indoor VRF units in the corresponding indoor subsystem), (Id., ¶ 99, outdoor unit demand modeler 722 uses the following equation to model outdoor unit demand: where {dot over (Q)}.sub.HVAC,k is the outdoor unit demand at time step k (e.g., the thermal energy or refrigerant state allocation of outdoor subsystem 638 at time step k) and {dot over (Q)}.sub.c,b,k is the thermal energy load allocated to indoor subsystem b at time step k. The previous equation indicates that the total demand {dot over (Q)}.sub.HVAC,k on the outdoor subsystem 638 is a summation of the thermal energy loads (discloses total thermal load variables) {dot over (Q)}.sub.c,b,k allocated to each indoor subsystem b. This equation can be used by high level MPC 608 as an energy balance constraint to ensure that outdoor subsystem 638 generates enough thermal energy to cover the indoor subsystem at each time step k), (Id., ¶ 89, High-level MPC 608 can receive measurements from the BMS indicating one or more measured states of the controlled building or campus (e.g., temperature, humidity, electric loads, etc.) and one or more states of outdoor subsystem 638 (e.g., equipment status, power consumption, (discloses actual power consumption) equipment availability, etc.). where C is the thermal capacitance of the building zone, H is the ambient heat transfer coefficient for the building zone, T is the temperature of the building zone, T.sub.a is the ambient temperature outside the building zone (e.g., the outside air temperature), {dot over (Q)}.sub.c is the amount of cooling applied to the building zone (i.e., the cooling load), and {dot over (Q)}.sub.other other is the external load, radiation, or other disturbance experienced by the building zone), (Id., ¶ 171, Accordingly, the term η.sub.tot{dot over (Q)}.sub.HVAC,kΔ represents the total amount of energy consumed (discloses power consumption variables) (e.g., kWh) during time step k to satisfy the outdoor unit demand {dot over (Q)}.sub.HVAC,k. Multiplying by the cost c.sub.k per unit energy consumed (e.g., $/kWh) yields the total cost (e.g., $) of the energy consumed during time step k. The energy cost function can include a summation of the energy costs during each time step k to determine the total cost of energy consumption over the optimization period).
Through KSR Rationale C (See MPEP 2141(III)(C)), the combination of Orii and Patel discloses …and wherein in step d), the substituting of the acquired second actual value into the correlation logical formula includes rendering, based on coordinates, the possible range within which, at the outside air temperature indicated by the second actual value, (i) the total thermal load is required by the first heat source facility and second heat source facility and (ii) the total power is actually consumed by the first heat source facility and second heat source facility, and the rendering of the measurement point for indicating the acquired first actual values includes rendering, at the outside air temperature indicated by the second actual value, the required total thermal load and actually consumed total power, by the first heat source facility and second heat source facility, that are respectively indicated by the first actual values, thereby setting the rendered total thermal load and total power, at the measurement point that is in association with the coordinates in the rendered possible range, the measurement point being displayed as a visually identifiable isolated point.
First, Orii discloses substituting values into the correlation logical formula to render an area indicating a possible range of the facility capacity under a 2Docket No.: 18FD-005   App. No.: 16/041,018condition in which the external variable is the second actual value, and rendering a point represented based on the acquired first actual values and the correlation logical formula into which the acquired second actual value is substituted (Orii, ¶ 37, FIG. 15 shows a feasible area of a parameter according to the fourth embodiment), (Id., Figure 15, figure discloses a rendered point where values of variables are equal), (Id., ¶ 21, The program is used to direct a computer to perform: a step of receiving input of variable data based on a result of a simulation or an experiment performed based on a model of a system to be analyzed; a step of generating a constraint expression relating to a parameter of a model based on the received data and the model of the system), (Id., ¶ 44, The possible range (discloses possible range) of a feasible parameter can be displayed on the display in step 4 shown in FIG. 2, and a sample solution based on the application result of the quantifier elimination algorithm, a condition expression among variables of a model, or a relational expression between parameters (discloses relationship formula between variables) can be output as new findings about a system in step 5), (Id., ¶ 57, The method for solving a constraint solving problem using a QE algorithm and a simple and practical example are described below by referring to FIGS. 4A and 4B. FIG. 4A is an explanatory view showing a common method of solving a constraint solving problem. In FIG. 4A, an inequality and an equality relating to fi (x1, . . . xn) can be given as a constraint condition expression. The problem for finding a variable x1, . . . , xn satisfying the condition expression is solved using a QE algorithm, the fesibillty, that is, true or false, is output (discloses substituting variables into the relationship formula). A feasible range is also obtained, and arbitrary Boolean coupling can be used as a merit)
Further, Patel discloses rendering a total required thermal load and a total power actually consumed for heat source facilities, with respect to an outside air temperature, based on a deterministic plus stochastic model (Patel, ¶ 71, distributed MPC system 600 includes a load/rate predictor 602. Load/rate predictor 602 can provide MPC layer 610 with load and rate predictions including, for example, disturbance forecasts, electricity prices, demand charge prices, and outside air temperatures), (Id., ¶ 72, load/rate predictor 602 uses a deterministic plus stochastic model trained from historical load data to generate the disturbance forecast. Load/rate predictor 602 can use any of a variety of prediction methods to generate the disturbance forecast (e.g., linear regression for the deterministic portion and an autoregressive model for the stochastic portion). Load/rate predictor 602 can predict one or more different types of disturbances for the building or campus. For example, load/rate predictor 602 can predict a thermal load resulting from heat transfer between the air within a building and the outside air through the walls of the building. Load/rate predictor 602 can predict a thermal load resulting from internal heat generation within the building (e.g., heat generated by electronics in the building, heat generated by building occupants, etc.). In some embodiments, load/rate predictor 602 makes load/rate predictions using the techniques described in U.S. patent application Ser. No. 14/717,593, titled “Building Management System for Forecasting Time Series Values of Building Variables” and filed May 20, 2015, the entire disclosure of which is incorporated by reference herein), (Id., ¶ 89, high-level MPC 608 can receive weather forecasts from weather service 604, utility rates from utilities 606, and/or load and rate predictions from load/rate predictor 602. High-level MPC 608 can receive measurements from the BMS indicating one or more measured states of the controlled building or campus (e.g., temperature, humidity, electric loads, etc.) and one or more states of outdoor subsystem 638 (e.g., equipment status, power consumption, equipment availability, etc.)).
It would have been obvious to one of ordinary skill in the art at the time of the invention
to have set the rendered total thermal load and total power, at the measurement point that is in association with the coordinates in the rendered possible range by applying the known parameter modeling techniques of Orii to the thermal load determining and heat source facility elements of Patel. As in Orii, it is within the capabilities of one of ordinary skill in the art to employ range and point-value determination techniques to Patel’s variable refrigerant flow system with the predicted result of optimizing power usage through load balancing and with respect to variable such as utility rates and ambient temperatures.
	Patel further discloses …wherein the set total thermal load and total power at the measurement point are respectively indicated by actual measured values by the measurement apparatus, the actual measured values being acquired upon occurrence of a condition in which the first heat source facility and second heat source facility are operating at the outside air temperature indicated by the second actual value (Patel, ¶ 5, MPC uses a model of the system that relates the inputs (control actions) to outputs (process measurements). The model is used to predict the process variables based on the actions taken by the controller over a period of time called the horizon. At each step, MPC solves an online optimization problem using this model to determine a sequence of control actions that achieve an objective such as minimizing tracking error or input usage while respecting process constraints such as equipment capacity and safety bounds. The first control action in the sequence is implemented and the optimization problem is solved again at the next step after new measurements are obtained. In economic MPC, the objective in the optimization problem is to minimize total cost), (Id., ¶ 42, The MPC system described herein can optimize (e.g., minimize) the total cost of energy used to provide heating and/or cooling to a building or campus. Numerous studies have shown that MPC outperforms existing control systems due to its ability to forecast into the future and anticipate events before they occur. MPC enables shifting of the energy load from peak hours to off-peak hours by using the mass of the building for passive thermal energy storage (TES) (discloses thermal load and power measurements obtained by MPC system). Energy costs can be decreased by concentrating equipment usage to times of low resource prices, all while maintaining comfort limits within each building), (Id., ¶ 89, high-level MPC 608 can receive weather forecasts from weather service 604, utility rates from utilities 606, and/or load and rate predictions from load/rate predictor 602. High-level MPC 608 can receive measurements from the BMS indicating one or more measured states of the controlled building or campus (e.g., temperature, humidity, electric loads, etc.) and one or more states of outdoor subsystem 638 (e.g., equipment status, power consumption, equipment availability, etc.)), (Id., ¶ 179, An example of such an indoor subsystem temperature model is shown in the following equation…
where C.sub.b and T.sub.b are the thermal capacitance and temperature of the indoor subsystem designated by index b, T.sub.a is the ambient air temperature outside indoor subsystem b (e.g., outside air temperature), H.sub.b is the heat transfer coefficient between indoor subsystem b and the ambient air, {dot over (Q)}.sub.c,b is the amount of cooling applied to the indoor subsystem by MPC system 600 (i.e., the amount of heat removed from the indoor subsystem), and {dot over (Q)}.sub.other,b is the external load, radiation, or disturbance experienced by the indoor subsystem b. If heating is provided to the indoor subsystem rather than cooling, the sign on {dot over (Q)}.sub.c,b can be switched from a negative sign to a positive sign). 
Through KSR Rationale C (See MPEP 2141(III)(C)), the combination of Orii and Patel discloses …and wherein in step d), the possible range includes a lower limit of the total power for the total thermal load, the lower limit being predicted by substituting the outside air temperature into the correlation logical formula, and the measurement point being configured to be compared with the lower limit of the possible range.
First, Orii discloses substituting values into the correlation logical formula wherein variables are substituted to indicate possible predicted ranged (including a lower limit) (Orii, ¶ 44, The possible range (discloses possible range) of a feasible parameter can be displayed on the display in step 4 shown in FIG. 2, and a sample solution based on the application result of the quantifier elimination algorithm, a condition expression among variables of a model, or a relational expression between parameters (discloses relationship formula between variables) can be output as new findings about a system in step 5), (Id., ¶ 57, The method for solving a constraint solving problem using a QE algorithm and a simple and practical example are described below by referring to FIGS. 4A and 4B. FIG. 4A is an explanatory view showing a common method of solving a constraint solving problem. In FIG. 4A, an inequality and an equality relating to fi (x1, . . . xn) can be given as a constraint condition expression. The problem for finding a variable x1, . . . , xn satisfying the condition expression is solved using a QE algorithm, the fesibillty, that is, true or false, is output (discloses substituting variables into the relationship formula). A feasible range is also obtained, and arbitrary Boolean coupling can be used as a merit).
Further, Patel discloses …total power for the total thermal load, as well as outside air temperatures (Patel, ¶ 42, The MPC system described herein can optimize (e.g., minimize) the total cost of energy used to provide heating and/or cooling to a building or campus. Numerous studies have shown that MPC outperforms existing control systems due to its ability to forecast into the future and anticipate events before they occur. MPC enables shifting of the energy load from peak hours to off-peak hours by using the mass of the building for passive thermal energy storage (TES) (discloses thermal load and power measurements obtained by MPC system). Energy costs can be decreased by concentrating equipment usage to times of low resource prices, all while maintaining comfort limits within each building), (Id., ¶ 89, high-level MPC 608 can receive weather forecasts from weather service 604, utility rates from utilities 606, and/or load and rate predictions from load/rate predictor 602. High-level MPC 608 can receive measurements from the BMS indicating one or more measured states of the controlled building or campus (e.g., temperature, humidity, electric loads, etc.) and one or more states of outdoor subsystem 638 (e.g., equipment status, power consumption, equipment availability, etc.)), (Id., ¶ 179, An example of such an indoor subsystem temperature model is shown in the following equation…
where C.sub.b and T.sub.b are the thermal capacitance and temperature of the indoor subsystem designated by index b, T.sub.a is the ambient air temperature outside indoor subsystem b (e.g., outside air temperature), H.sub.b is the heat transfer coefficient between indoor subsystem b and the ambient air, {dot over (Q)}.sub.c,b is the amount of cooling applied to the indoor subsystem by MPC system 600 (i.e., the amount of heat removed from the indoor subsystem), and {dot over (Q)}.sub.other,b is the external load, radiation, or disturbance experienced by the indoor subsystem b. If heating is provided to the indoor subsystem rather than cooling, the sign on {dot over (Q)}.sub.c,b can be switched from a negative sign to a positive sign). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have predicted the lower limit of the total thermal load and total power, at the measurement point that is in association with the outside air temperature measured by Patel in the rendered possible range by applying the known parameter modeling techniques of Orii to the thermal load determining and heat source facility elements of Patel. As in Orii, it is within the capabilities of one of ordinary skill in the art to employ range and point-value determination techniques to Patel’s variable refrigerant flow system with the predicted result of optimizing power usage through load balancing and with respect to variable such as utility rates and ambient temperatures. Thus, through KSR Rationale C, the combination of Orii and Patel discloses …and wherein in step d), the possible range includes a lower limit of the total power for the total thermal load, the lower limit being predicted by substituting the outside air temperature into the correlation logical formula, and the measurement point being configured to be compared with the lower limit of the possible range.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the demand-supply modeling of Ellis and the relational logical formula elements of Orii to include the air conditioning elements of Patel in the analogous art of modeling and predictive control.
	The motivation for doing so would have been to achieve savings using “predictive optimization … with a model of the system to forecast the future load” (Patel, ¶ 4), wherein the predictive optimization of Patel would help to enhance the precision in simulation of Orii and Ellis [Patel, ¶ 4; Orii, ¶ 62; Ellis, ¶¶ 19, 350]. 


Regarding claim 2, the combination of Ellis, Orii and Patel discloses the operation support system according to claim 1.
Ellis further discloses …the demand-supply system, based on the demand-supply system model, the facility- capacity information, and the analysis condition information… (Ellis, ¶ 350, Accordingly, the market price component 811 obtains and integrates the information for those utilities that are utilizing market pricing, and incorporates that information into the cost estimation calculation 801 (discloses demand-supply model)), (Id., ¶ 351, The system optionally includes an analytical package component 813. The analytical package component was previously described in connection with FIGS. 6A-C and FIGS. 7A-B. The analytical package component provides the ability for a user to adjust variables, thereby providing "what-if" scenarios (discloses analysis condition information)), (Id., ¶ 449, some NUG facilities are built by users primarily for their own energy needs; other NUG plants are built specifically to sell power to utilities under long-term contracts: in the last five years, nonutility generators have constructed over 50 percent of new generation capacity (discloses facility capacity)).
	While suggested, Ellis does not explicitly disclose wherein the generating of the correlation logical formula includes generating a formula set including a 15plurality of formulas that represent a target variable and a constraint condition of…to generate a first-order predicate logic formula based on the generated formula set, and to generate the correlation logical formula representing the relation among the plurality of variables and the external variable, based on the 25generated first-order predicate logic formula by using a quantifier elimination method. 
	However, Orii discloses wherein the generating of the correlation logical formula includes generating a formula set including a 15plurality of formulas that represent a target variable and a constraint condition of…to generate a first-order predicate logic formula based on the generated formula set, and to generate the correlation logical formula representing the relation among the plurality of variables and the external variable, based on the 25generated first-order predicate logic formula by using a quantifier elimination method (Orii, ¶ 21, The program is used to direct a computer to perform: a step of receiving input of variable data based on a result of a simulation or an experiment performed based on a model of a system to be analyzed; a step of generating a constraint expression (discloses constraint conditions) relating to a parameter of a model based on the received data and the model of the system), (Id., ¶ 92, In these results, the above-mentioned eight inequalities include the two parameters vm6 and km6, and indicate the quadratic inequality about km6. The quadratic of the left sides of these inequalities is factorized to obtain a product of two linear equations (discloses formula set)), (Id., ¶ 59, The quantifier elimination method (discloses quantifier elimination method), that is, the QE algorithm, can be applied to the method for solving not only a constraint solving problem, but also an optimization problem (discloses optimization problem), that is, a constraint solving problem with an object function for optimization of an object function under a constraint condition)), (Id., ¶ 56, When there is no quantifier for some variables, an expression without a quantifier equivalent to a first order predicate logic expression (discloses first order predicate logic formula) given by the QE algorithm is obtained. The obtained expression describes the possible range of remaining variables without quantifiers), (Id., ¶ 44, The possible range of a feasible parameter can be displayed on the display in step 4 shown in FIG. 2, and a sample solution based on the application result of the quantifier elimination algorithm, a condition expression among variables of a model, or a relational expression (discloses relational logical formula) between parameters can be output as new findings about a system in step 5).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the demand-supply modeling of Ellis to include the relational logical formula elements of Orii in the analogous art of modeling and parameter determination for the same reasons as stated for claim 1.

Regarding claim 3, the combination of Ellis, Orii and Patel discloses the operation support system according to claim 1.
Ellis further discloses wherein the rendering includes… [Orii discloses …30generating a rendering formula by assigning, to the correlation logical formula…], the second actual value of the external variable included in the performance data,… [Orii discloses …and rendering the area by rendering an extent in which the rendering formula is true, in a coordinate system in which each coordinate axis corresponds to one of the plurality of variables] (Ellis, ¶ 325, The database and report generators 507 (include some means for generating user interfaces, inputting information specified by a user, making appropriate calculations and presenting utility billing reports), (Id., ¶ 3, the present invention is directed to computer-related and/or assisted systems, methods and computer readable mediums for presenting utility billing or cost estimates. More specifically, it relates to such methods and systems for presenting the actual or forecast billing information and/or cost estimates according to a number of variables, such as utilities' rules, various billing cycles, cost estimation, cost forecast, load forecast, applicable regulatory rules (discloses external variable) and/or benchmarking (discloses external variable values)), (Id., ¶ 135, The present invention delivers this critical information via Internet- or network-based tools to make strategic, informed decisions that will increase system reliability and efficiency. The present invention provides the following features: automated retrieval of energy consumption data, archived in a data warehouse and posted to secure web pages; clear and understandable load data in various tabular and graphical formats (discloses visualization); tools to analyze and compare energy load across time and facilities (discloses performance data/values); accurate cost estimation based on existing tariffs).
While suggested, Ellis does not explicitly disclose …generate a rendering formula by assigning, to the correlation logical formula… and to render the area by rendering an extent in which the rendering formula is true, in a coordinate system in which each coordinate axis corresponds to one of the plurality of variables.
However, Orii discloses … generating a rendering formula by assigning, to the correlation logical formula… and rendering the area by rendering an extent in which the rendering formula is true, in a coordinate system in which each coordinate axis corresponds to one of the plurality of variables (Orii, Figure 4a, Figure discloses an output formula which includes a feasibility for when the constraints are solved (i.e. true)), (Id., Figure 14, Figure discloses a coordinate system corresponding to variables).

    PNG
    media_image4.png
    464
    663
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    41
    180
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    621
    575
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    29
    152
    media_image7.png
    Greyscale

At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the demand-supply modeling of Ellis to include the relational logical formula elements of Orii in the analogous art of modeling and parameter determination for the same reasons as stated for claim 1.

Regarding claim 4, Ellis discloses an operation support method performed by a computer configured to support an operation of a demand- supply system, the demand-supply system including a resource supplying facility configured to supply a resource, a resource demander facility configured to demand the resource supplied from the resource supplying facility, and a measurement apparatus configured to measure performance data of the demand-supply system, the method comprising:
a) receiving an input of receive an input of a demand-supply system model of the demand-supply system, facility-capacity information representing a facility capacity of the resource supplying facility, and analysis condition information defining a plurality of 15variables to be analyzed with respect to the demand- supply system model and the facility-capacity information and defining an external variable, the external variable representing an external condition of the demand-supply system model (Ellis, ¶ 408, Cogenerator A generating facility (discloses energy supplying facility) that produces electricity and another form of useful thermal energy (such as heat or steam) used for industrial, commercial, heating, or cooling purposes), (Id., ¶ 5, A utility service provider (or its agent) has installed a system or has provided some means for collecting meter information measured by the meter on the characteristics and usage of the utility at a particular location. Each customer site may have a utility billing meter or some other device out in the field to measure utility usage, and perhaps other utility characteristics (discloses measurement apparatus)), (Id., ¶ 23, The invention provides a method, system, and computer program device for managing utility information (discloses operation support apparatus) responsive to at least one of usage and estimated usage of utility resources), (Id., ¶ 467, Transmission Lines Wires that carry high voltage electricity over long distances from a generating station to places where electricity is needed (discloses resource demander facility); transmission lines are held high above the ground on transmission towers), (Id., ¶ 139, The present invention provides the following benefits: analyze energy power and load with electronic metering devices; manage energy usage patterns with effective visualization and historical trending tools; reduce future energy purchase costs by tracking usage over time; identify largest facility energy consumers (discloses resource demander facility) by normalizing demand and usage data by a key variable), (Id., ¶ 373, the processing could be controlled by a software program on one or more computer system or processors, or could even be partially or wholly implemented in hardware, or could be partly embedded within various devices used for billing), (Id., ¶ 380, The Vantera-type node is, for example, a PC and has, for example, a megabyte of flash memory. One of the applications that is on the Vantera-type node, is a web-serving device. So, the Vantera node, itself, can be accessed directly through, for example, a modem or indirectly through the Internet 1101), (Id., ¶ 411, Combined Cycle An electric generating technology in which electricity is produced from otherwise lost waste heat exiting from one or more gas (combustion) turbines; the exiting heat is routed to a conventional boiler or to a heat recovery steam generator for use by a steam turbine in the production of electricity), (Id., ¶ 351, The system optionally includes an analytical package component 813. The analytical package component was previously described in connection with FIGS. 6A-C and FIGS. 7A-B. The analytical package component provides the ability for a user to adjust variables (discloses variables), thereby providing "what-if" scenarios (discloses analysis condition information)), (Id., ¶ 449, some NUG facilities are built by users primarily for their own energy needs; other NUG plants are built specifically to sell power to utilities under long-term contracts: in the last five years, nonutility generators have constructed over 50 percent of new generation capacity (discloses facility capacity)), (Id., ¶ 114, Measure distribution panel capacity (discloses route capacity)), (Id., ¶ 350, Accordingly, the market price component 811 obtains and integrates the information for those utilities that are utilizing market pricing, and incorporates that information into the cost estimation calculation 801 (discloses demand-supply model)), (Id., claim 3, wherein the unit information comprises kW, kWh, service voltage, kVAR, kVARh, state tax, city tax, timing, phase, excess tform, temperature, (discloses external variable representing a temperature) gas, water, firm service, air-conditioning cycling, air-conditioning tons, standby kW, limiter tariff, added facilities, and controllable power);
Ellis further discloses … the plurality of variables and the external variable based on the demand-supply system model, the facility-capacity information, and the 25analysis condition information received in step a) (Ellis, ¶ 351, the system optionally includes an analytical package component 813. The analytical package component was previously described in connection with FIGS. 6A-C and FIGS. 7A-B. The analytical package component provides the ability for a user to adjust variables, thereby providing "what-if" scenarios (discloses analysis condition information)), (Id., ¶ 3, the present invention is directed to computer-related and/or assisted systems, methods and computer readable mediums for presenting utility billing or cost estimates. More specifically, it relates to such methods and systems for presenting the actual or forecast billing information and/or cost estimates according to a number of variables, such as utilities' rules, various billing cycles, cost estimation, cost forecast, load forecast, applicable regulatory rules and/or benchmarking), (Id., ¶ 449, some NUG facilities are built by users primarily for their own energy needs; other NUG plants are built specifically to sell power to utilities under long-term contracts: in the last five years, nonutility generators have constructed over 50 percent of new generation capacity (discloses facility capacity)), (Id., ¶ 114, Measure distribution panel capacity), (Id., ¶ 350, Accordingly, the market price component 811 obtains and integrates (discloses input unit) the information for those utilities that are utilizing market pricing, and incorporates that information into the cost estimation calculation 801 (discloses demand-supply model)), (Id., claim 3, wherein the unit information comprises kW, kWh, service voltage, kVAR, kVARh, state tax, city tax, timing, phase, excess tform, temperature, (discloses external variable actual values) gas, water, firm service, air-conditioning cycling, air-conditioning tons, standby kW, limiter tariff, added facilities, and controllable power); 
after step b) acquiring performance data from the measurement apparatus during an operation of the demand-supply system, the performance data including first actual values of the 30plurality of variables and a second actual value of the external variable during an operation of the demand- supply system (Ellis, ¶ 312, The data acquisition server 413 uses the communication lines 415 to send commands, transmit requests and receive information to/from utility billing meters, such as the illustrated interval meters with modems 417), (Id., ¶ 5, utility service provider (or its agent) has installed a system or has provided some means for collecting meter information measured by the meter on the characteristics and usage of the utility at a particular location), (Id., ¶ 135, The present invention delivers this critical information via Internet- or network-based tools to make strategic, informed decisions that will increase system reliability and efficiency. The present invention provides the following features: automated retrieval of energy consumption data, archived in a data warehouse and posted to secure web pages; clear and understandable load data in various tabular and graphical formats (discloses visualization); tools to analyze and compare energy load across time and facilities (discloses performance data including actual variable values); accurate cost estimation based on existing tariffs), (Id., claim 3, wherein the unit information comprises kW, kWh, service voltage, kVAR, kVARh, state tax, city tax, timing, phase, excess tform, temperature, (discloses external variable actual values) gas, water, firm service, air-conditioning cycling, air-conditioning tons, standby kW, limiter tariff, added facilities, and controllable power), (Id., claim 7, wherein the utility resource is power, and the variables include at least one of time period, site, tariff, state tax, city tax (further discloses external variable actual values), billing cycle, energy usage, location, and curtailment);
…the acquired second actual value… the acquired first actual values… the acquired second actual value… (Id., ¶ 135, The present invention delivers this critical information via Internet- or network-based tools to make strategic, informed decisions that will increase system reliability and efficiency. The present invention provides the following features: automated retrieval of energy consumption data, archived in a data warehouse and posted to secure web pages; clear and understandable load data in various tabular and graphical formats (discloses visualization); tools to analyze and compare energy load across time and facilities (discloses performance data including actual variable values); accurate cost estimation based on existing tariffs), (Id., claim 3, wherein the unit information comprises kW, kWh, service voltage, kVAR, kVARh, state tax, city tax, timing, phase, excess tform, temperature, (discloses external variable actual values) gas, water, firm service, air-conditioning cycling, air-conditioning tons, standby kW, limiter tariff, added facilities, and controllable power), (Id., claim 7, wherein the utility resource is power, and the variables include at least one of time period, site, tariff, state tax, city tax (further discloses external variable actual values), billing cycle, energy usage, location, and curtailment);
wherein step a) and step b) are performed offline… (Id., ¶ 378, In the architecture illustrated in FIGS. 10 and 11, the customer gathers or collects the information, which is then compiled into the system and then is presented to the customer or user. FIG. 11 depicts end-use collection devices including standard utility meters 1110, 1112, 1114 (discloses measurement steps performed offline), and/or intelligent meters 1120, 1122, 1124, 1126. Such standard utility meters 1110 may include, for example, Power Measurement's 7700 ION load profile data recorder. Such intelligent meters may include, for example, Hewlett Packard's Vantera nodes. The system has the ability to dial out to these standard meters 1110, 1112, 1114 and/or intelligent meters 1120, 1122, 1124, 1126 using, for example, either public switched telephone network (PSTN), and/or the Internet with Internet Protocol (IP) addressing, to Vantera nodes. In addition to or alternatively, other standard end-use collection devices may be used).
While suggested, Ellis does not explicitly disclose b) generating a correlation logical formula representing a relation among…; d) substituting… into the correlation logical formula to render an area indicating a possible range of the facility capacity under a 2Docket No.: 18FD-005   App. No.: 16/041,018condition in which the external variable is the second actual value, and rendering a point represented based on… and the correlation logical formula into which… is substituted; …and e) repeating step c) and step d; …and step d) is performed online, in response to acquiring the performance data from the measurement apparatus in step; …wherein the demand-supply system model is a model of an air conditioning system, the air conditioning system including 
a first heat source facility configured to produce first cold energy by consuming power supplied from a power supply facility and to supply the produced first cold energy to an air-conditioning target facility, the first cold energy being the resource, 
a second heat source facility configured to produce second cold energy by consuming the power supplied from the power supply facility and to supply the produced second cold energy to the air-conditioning target facility, the second cold energy being the resource, and the supplied second cold energy varying with an outside air temperature, and the outside air temperature being indicated by the external variable, 
the air-conditioning target facility configured to consume cold energy from the first cold energy and the second cold energy, and 
a path disposed between each of the first heat source facility and the second heat source facility and the air-conditioning target facility, the path being for supplying, to the air-conditioning target facility, cold energy among the first cold energy and the second cold energy from the first heat source facility and the second heat source facility, 
wherein the plurality of resource supplying facilities include the first heat source facility and the second heat source facility, 
wherein the resource demander facility is the air-conditioning target facility, 
wherein each of the first heat source facility and the second heat source facility consumes the power supplied from the power supply facility, in accordance with thermal load assigned to a corresponding heat source facility, 
wherein a total thermal load required by the air-conditioning target facility is obtained from thermal loads assigned to the first heat source facility and second heat source facility, 
wherein the facility-capacity information indicates an actually consumed power characteristic by each of the first heat source facility and second heat source facility, the actually consumed power characteristic corresponding to the thermal load assigned to a corresponding heat source facility, and 
wherein the plurality of variables to be analyzed includes a total thermal load assigned to the first heat source facility and second heat source facility, and an actually consumed total power by the first heat source facility and second heat source facility, and wherein in step d), the substituting of the acquired second actual value into the correlation logical formula includes rendering, based on coordinates, the possible range within which, at the outside air temperature indicated by the second actual value, (i) the total thermal load is required by the first heat source facility and second heat source facility and (ii) the total power is actually consumed by the first heat source facility and second heat source facility, and the rendering of the measurement point for indicating the acquired first actual values includes rendering, at the outside air temperature indicated by the second actual value, the required total thermal load and actually consumed total power, by the first heat source facility and second heat source facility, that are respectively indicated by the first actual values, thereby setting the rendered total thermal load and total power, at the measurement point that is in association with the coordinates in the rendered possible range, the measurement point being displayed as a visually identifiable isolated point, wherein the set total thermal load and total power at the measurement point are respectively indicated by actual measured values by the measurement apparatus, the actual measured values being acquired upon occurrence of a condition in which the first heat source facility and second heat source facility are operating at the outside air temperature indicated by the second actual value, and wherein in step d), the possible range includes a lower limit of the total power for the total thermal load, the lower limit being predicted by substituting the outside air temperature into the correlation logical formula, and the measurement point being configured to be compared with the lower limit of the possible range.
However, Orii discloses b) generating a correlation logical formula representing a relation among… (Orii, ¶ 21, The program is used to direct a computer to perform: a step of receiving input of variable data based on a result of a simulation or an experiment performed based on a model of a system to be analyzed; a step of generating a constraint expression relating to a parameter of a model based on the received data and the model of the system), (Id., ¶ 44, The possible range of a feasible parameter can be displayed on the display in step 4 shown in FIG. 2, and a sample solution based on the application result of the quantifier elimination algorithm, a condition expression among variables of a model, or a relational expression between parameters (discloses relationship formula between variables) can be output as new findings about a system in step 5); 
d) substituting… into the correlation logical formula to render an area indicating a possible range of the facility capacity under a 2Docket No.: 18FD-005   App. No.: 16/041,018condition in which the external variable is the second actual value, and rendering a point represented based on the acquired first actual values and the correlation logical formula into which the acquired second actual value is substituted (Id., ¶ 37, FIG. 15 shows a feasible area of a parameter according to the fourth embodiment), (Id., figure 15, figure discloses a rendered point where values of variables are equal), (Id., ¶ 21, The program is used to direct a computer to perform: a step of receiving input of variable data based on a result of a simulation or an experiment performed based on a model of a system to be analyzed; a step of generating a constraint expression relating to a parameter of a model based on the received data and the model of the system), (Id., ¶ 44, The possible range (discloses possible range) of a feasible parameter can be displayed on the display in step 4 shown in FIG. 2, and a sample solution based on the application result of the quantifier elimination algorithm, a condition expression among variables of a model, or a relational expression between parameters (discloses relationship formula between variables) can be output as new findings about a system in step 5), (Id., ¶ 57, The method for solving a constraint solving problem using a QE algorithm and a simple and practical example are described below by referring to FIGS. 4A and 4B. FIG. 4A is an explanatory view showing a common method of solving a constraint solving problem. In FIG. 4A, an inequality and an equality relating to fi (x1, . . . xn) can be given as a constraint condition expression. The problem for finding a variable x1, . . . , xn satisfying the condition expression is solved using a QE algorithm, the fesibillty, that is, true or false, is output (discloses substituting variables into the relationship formula). A feasible range is also obtained, and arbitrary Boolean coupling can be used as a merit);
 …and e) repeating step c) and step d) (Id., ¶ 15, …a numerical simulation is repeatedly performed on the values of various parameters using a simulation tool on the model);
…and step d) is performed online, in response to acquiring the performance data from the measurement apparatus in step (Id., ¶ 121, The above-mentioned program can be stored in, for example, the storage device 24 from a program provider 28 through the network 29 and the communications interface 23, or stored on a marketed and distributed portable storage medium 30, set in the read device 26, and executed by the CPU 20 (discloses steps performed online/offline)), (Id., ¶ 21, The program is used to direct a computer to perform: a step of receiving input of variable data based on a result of a simulation or an experiment performed based on a model of a system to be analyzed; a step of generating a constraint expression relating to a parameter of a model based on the received data and the model of the system (discloses performing steps based on acquired data)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the demand-supply modeling of Ellis to include the relational logical formula elements of Orii in the analogous art of modeling and parameter determination for the same reasons as stated for claim 1.
While suggested, the combination of Ellis and Orii does not explicitly disclose …wherein the demand-supply system model is a model of an air conditioning system, the air conditioning system including 
a first heat source facility configured to produce first cold energy by consuming power supplied from a power supply facility and to supply the produced first cold energy to an air-conditioning target facility, the first cold energy being the resource, 
a second heat source facility configured to produce second cold energy by consuming the power supplied from the power supply facility and to supply the produced second cold energy to the air-conditioning target facility, the second cold energy being the resource, and the supplied second cold energy varying with an outside air temperature, and the outside air temperature being indicated by the external variable, 
the air-conditioning target facility configured to consume cold energy from the first cold energy and the second cold energy, and 
a path disposed between each of the first heat source facility and the second heat source facility and the air-conditioning target facility, the path being for supplying, to the air-conditioning target facility, cold energy among the first cold energy and the second cold energy from the first heat source facility and the second heat source facility, 
wherein the plurality of resource supplying facilities include the first heat source facility and the second heat source facility, 
wherein the resource demander facility is the air-conditioning target facility, 
wherein each of the first heat source facility and the second heat source facility consumes the power supplied from the power supply facility, in accordance with thermal load assigned to a corresponding heat source facility, 
wherein a total thermal load required by the air-conditioning target facility is obtained from thermal loads assigned to the first heat source facility and second heat source facility, 
wherein the facility-capacity information indicates an actually consumed power characteristic by each of the first heat source facility and second heat source facility, the actually consumed power characteristic corresponding to the thermal load assigned to a corresponding heat source facility, and 
wherein the plurality of variables to be analyzed includes a total thermal load assigned to the first heat source facility and second heat source facility, and an actually consumed total power by the first heat source facility and second heat source facility, and wherein in step d), the substituting of the acquired second actual value into the correlation logical formula includes rendering, based on coordinates, the possible range within which, at the outside air temperature indicated by the second actual value, (i) the total thermal load is required by the first heat source facility and second heat source facility and (ii) the total power is actually consumed by the first heat source facility and second heat source facility, and the rendering of the measurement point for indicating the acquired first actual values includes rendering, at the outside air temperature indicated by the second actual value, the required total thermal load and actually consumed total power, by the first heat source facility and second heat source facility, that are respectively indicated by the first actual values, thereby setting the rendered total thermal load and total power, at the measurement point that is in association with the coordinates in the rendered possible range, the measurement point being displayed as a visually identifiable isolated point.
However, Patel discloses …wherein the demand-supply system model is a model of an air conditioning system, the air conditioning system including 
a first heat source facility configured to produce first cold energy by consuming power supplied from a power supply facility and to supply the produced first cold energy to an air-conditioning target facility, the first cold energy being the resource, 
a second heat source facility configured to produce second cold energy by consuming the power supplied from the power supply facility and to supply the produced second cold energy to the air-conditioning target facility, the second cold energy being the resource, and the supplied second cold energy varying with an outside air temperature, and the outside air temperature being indicated by the external variable, 
the air-conditioning target facility configured to consume cold energy from the first cold energy and the second cold energy, and 
a path disposed between each of the first heat source facility and the second heat source facility and the air-conditioning target facility, the path being for supplying, to the air-conditioning target facility, cold energy among the first cold energy and the second cold energy from the first heat source facility and the second heat source facility, 
wherein the plurality of resource supplying facilities include the first heat source facility and the second heat source facility, 
wherein the resource demander facility is the air-conditioning target facility, 
wherein each of the first heat source facility and the second heat source facility consumes the power supplied from the power supply facility, in accordance with thermal load assigned to a corresponding heat source facility, 
wherein a total thermal load required by the air-conditioning target facility is obtained from thermal loads assigned to the first heat source facility and second heat source facility, 
wherein the facility-capacity information indicates an actually consumed power characteristic by each of the first heat source facility and second heat source facility, the actually consumed power characteristic corresponding to the thermal load assigned to a corresponding heat source facility, and 
wherein the plurality of variables to be analyzed includes a total thermal load assigned to the first heat source facility and second heat source facility, and an actually consumed total power by the first heat source facility and second heat source facility (Patel, ¶ 47, Referring now to FIGS. 1A-1B, a variable refrigerant flow (VRF) system 100 is shown, according to some embodiments. VRF system 100 is shown to include a plurality of outdoor VRF units 102 and a plurality of indoor VRF units 104 (discloses heat source facilities). Outdoor VRF units 102 can be located outside a building and can operate to heat or cool a refrigerant. Outdoor VRF units 102 can consume electricity to convert refrigerant between liquid, gas, and/or super-heated gas phases. Indoor VRF units 104 can be distributed throughout various building zones within a building and can receive the heated or cooled refrigerant from outdoor VRF units 102. Each indoor VRF unit 104 can provide temperature control for the particular building zone in which the indoor VRF unit is located), (Id., ¶ 48, a primary advantage of VRF systems is that some indoor VRF units 104 can operate in a cooling mode while other indoor VRF units 104 operate in a heating mode. For example, each of outdoor VRF units 102 and indoor VRF units 104 can operate in a heating mode, a cooling mode, or an off mode. Each building zone can be controlled independently and can have different temperature setpoints. In some embodiments, each building has up to three outdoor VRF units 102 located outside the building (e.g., on a rooftop) and up to 128 indoor VRF units 104 distributed throughout the building (e.g., in various building zones)), (Id., Figure 5, Figure depicts a plurality of heat source facilities configured to consume power and provide cold energy to a target facility including pathing between facilities)

    PNG
    media_image3.png
    455
    652
    media_image3.png
    Greyscale

(Id., ¶ 55, The operation of outdoor VRF units 102 in the cooling mode can be the same as previously described with reference to FIGS. 2A-2B. For example, outdoor VRF units 102 can receive the gas refrigerant 122 and condense the gas refrigerant 122 into a liquid refrigerant 120. The liquid refrigerant 120 can be routed to indoor VRF unit-1 and indoor VRF unit-m to provide cooling for zone-1 and zone-m. Heat exchangers 107 of indoor VRF unit-1 and indoor VRF unit-m operate as evaporators 105, by absorbing heat from building zone-1 and building zone-m, thereby causing the liquid refrigerant 120 to become a gas refrigerant 122), (Id., ¶ 71, distributed MPC system 600 includes a load/rate predictor 602. Load/rate predictor 602 can provide MPC layer 610 with load and rate predictions including, for example, disturbance forecasts, electricity prices, demand charge prices, and outside air temperatures (discloses outside air temperature variable). Load/rate predictor 602 is shown receiving weather forecasts from a weather service 604), (Id., ¶ 8, each of the optimal indoor subsystem load profiles includes a thermal energy allocation (discloses thermal load assigned to and consumed by heat source facilities) to one of the indoor subsystems at each of a plurality of time steps in an optimization period. In some embodiments, each low-level indoor MPC is configured to use the thermal energy allocation to the corresponding indoor subsystem as an optimization constraint when performing the low-level optimization.), (Id., ¶ 22, performing the low-level optimization includes identifying a relationship between thermal energy load and refrigerant flow for each of the indoor VRF units in the corresponding indoor subsystem and using the identified relationships between thermal energy load and refrigerant flow to generate the optimal refrigerant flow decisions for each of the indoor VRF units in the corresponding indoor subsystem), (Id., ¶ 99, outdoor unit demand modeler 722 uses the following equation to model outdoor unit demand: where {dot over (Q)}.sub.HVAC,k is the outdoor unit demand at time step k (e.g., the thermal energy or refrigerant state allocation of outdoor subsystem 638 at time step k) and {dot over (Q)}.sub.c,b,k is the thermal energy load allocated to indoor subsystem b at time step k. The previous equation indicates that the total demand {dot over (Q)}.sub.HVAC,k on the outdoor subsystem 638 is a summation of the thermal energy loads (discloses total thermal load variables) {dot over (Q)}.sub.c,b,k allocated to each indoor subsystem b. This equation can be used by high level MPC 608 as an energy balance constraint to ensure that outdoor subsystem 638 generates enough thermal energy to cover the indoor subsystem at each time step k), (Id., ¶ 89, High-level MPC 608 can receive measurements from the BMS indicating one or more measured states of the controlled building or campus (e.g., temperature, humidity, electric loads, etc.) and one or more states of outdoor subsystem 638 (e.g., equipment status, power consumption, (discloses actual power consumption) equipment availability, etc.). where C is the thermal capacitance of the building zone, H is the ambient heat transfer coefficient for the building zone, T is the temperature of the building zone, T.sub.a is the ambient temperature outside the building zone (e.g., the outside air temperature), {dot over (Q)}.sub.c is the amount of cooling applied to the building zone (i.e., the cooling load), and {dot over (Q)}.sub.other other is the external load, radiation, or other disturbance experienced by the building zone), (Id., ¶ 171, Accordingly, the term η.sub.tot{dot over (Q)}.sub.HVAC,kΔ represents the total amount of energy consumed (discloses power consumption variables) (e.g., kWh) during time step k to satisfy the outdoor unit demand {dot over (Q)}.sub.HVAC,k. Multiplying by the cost c.sub.k per unit energy consumed (e.g., $/kWh) yields the total cost (e.g., $) of the energy consumed during time step k. The energy cost function can include a summation of the energy costs during each time step k to determine the total cost of energy consumption over the optimization period).
Through KSR Rationale C (See MPEP 2141(III)(C)), the combination of Orii and Patel discloses and wherein in step d), the substituting of the acquired second actual value into the correlation logical formula includes rendering, based on coordinates, the possible range within which, at the outside air temperature indicated by the second actual value, (i) the total thermal load is required by the first heat source facility and second heat source facility and (ii) the total power is actually consumed by the first heat source facility and second heat source facility, and the rendering of the measurement point for indicating the acquired first actual values includes rendering, at the outside air temperature indicated by the second actual value, the required total thermal load and actually consumed total power, by the first heat source facility and second heat source facility, that are respectively indicated by the first actual values, thereby setting the rendered total thermal load and total power, at the measurement point that is in association with the coordinates in the rendered possible range, the measurement point being displayed as a visually identifiable isolated point.
First, Orii discloses substituting values into the correlation logical formula to render an area indicating a possible range of the facility capacity under a 2Docket No.: 18FD-005   App. No.: 16/041,018condition in which the external variable is the second actual value, and rendering a point represented based on the acquired first actual values and the correlation logical formula into which the acquired second actual value is substituted (Orii, ¶ 37, FIG. 15 shows a feasible area of a parameter according to the fourth embodiment), (Id., Figure 15, figure discloses a rendered point where values of variables are equal), (Id., ¶ 21, The program is used to direct a computer to perform: a step of receiving input of variable data based on a result of a simulation or an experiment performed based on a model of a system to be analyzed; a step of generating a constraint expression relating to a parameter of a model based on the received data and the model of the system), (Id., ¶ 44, The possible range (discloses possible range) of a feasible parameter can be displayed on the display in step 4 shown in FIG. 2, and a sample solution based on the application result of the quantifier elimination algorithm, a condition expression among variables of a model, or a relational expression between parameters (discloses relationship formula between variables) can be output as new findings about a system in step 5), (Id., ¶ 57, The method for solving a constraint solving problem using a QE algorithm and a simple and practical example are described below by referring to FIGS. 4A and 4B. FIG. 4A is an explanatory view showing a common method of solving a constraint solving problem. In FIG. 4A, an inequality and an equality relating to fi (x1, . . . xn) can be given as a constraint condition expression. The problem for finding a variable x1, . . . , xn satisfying the condition expression is solved using a QE algorithm, the fesibillty, that is, true or false, is output (discloses substituting variables into the relationship formula). A feasible range is also obtained, and arbitrary Boolean coupling can be used as a merit)
Further, Patel discloses rendering a total required thermal load and a total power actually consumed for heat source facilities, with respect to an outside air temperature, based on a deterministic plus stochastic model (Patel, ¶ 71, distributed MPC system 600 includes a load/rate predictor 602. Load/rate predictor 602 can provide MPC layer 610 with load and rate predictions including, for example, disturbance forecasts, electricity prices, demand charge prices, and outside air temperatures), (Id., ¶ 72, load/rate predictor 602 uses a deterministic plus stochastic model trained from historical load data to generate the disturbance forecast. Load/rate predictor 602 can use any of a variety of prediction methods to generate the disturbance forecast (e.g., linear regression for the deterministic portion and an autoregressive model for the stochastic portion). Load/rate predictor 602 can predict one or more different types of disturbances for the building or campus. For example, load/rate predictor 602 can predict a thermal load resulting from heat transfer between the air within a building and the outside air through the walls of the building. Load/rate predictor 602 can predict a thermal load resulting from internal heat generation within the building (e.g., heat generated by electronics in the building, heat generated by building occupants, etc.). In some embodiments, load/rate predictor 602 makes load/rate predictions using the techniques described in U.S. patent application Ser. No. 14/717,593, titled “Building Management System for Forecasting Time Series Values of Building Variables” and filed May 20, 2015, the entire disclosure of which is incorporated by reference herein), (Id., ¶ 89, high-level MPC 608 can receive weather forecasts from weather service 604, utility rates from utilities 606, and/or load and rate predictions from load/rate predictor 602. High-level MPC 608 can receive measurements from the BMS indicating one or more measured states of the controlled building or campus (e.g., temperature, humidity, electric loads, etc.) and one or more states of outdoor subsystem 638 (e.g., equipment status, power consumption, equipment availability, etc.)).
It would have been obvious to one of ordinary skill in the art at the time of the invention
to have set the rendered total thermal load and total power, at the measurement point that is in association with the coordinates in the rendered possible range by applying the known parameter modeling techniques of Orii to the thermal load determining and heat source facility elements of Patel. As in Orii, it is within the capabilities of one of ordinary skill in the art to employ range and point-value determination techniques to Patel’s variable refrigerant flow system with the predicted result of optimizing power usage through load balancing and with respect to variable such as utility rates and ambient temperatures.
Patel further discloses …wherein the set total thermal load and total power at the measurement point are respectively indicated by actual measured values by the measurement apparatus, the actual measured values being acquired upon occurrence of a condition in which the first heat source facility and second heat source facility are operating at the outside air temperature indicated by the second actual value (Patel, ¶ 5, MPC uses a model of the system that relates the inputs (control actions) to outputs (process measurements). The model is used to predict the process variables based on the actions taken by the controller over a period of time called the horizon. At each step, MPC solves an online optimization problem using this model to determine a sequence of control actions that achieve an objective such as minimizing tracking error or input usage while respecting process constraints such as equipment capacity and safety bounds. The first control action in the sequence is implemented and the optimization problem is solved again at the next step after new measurements are obtained. In economic MPC, the objective in the optimization problem is to minimize total cost), (Id., ¶ 42, The MPC system described herein can optimize (e.g., minimize) the total cost of energy used to provide heating and/or cooling to a building or campus. Numerous studies have shown that MPC outperforms existing control systems due to its ability to forecast into the future and anticipate events before they occur. MPC enables shifting of the energy load from peak hours to off-peak hours by using the mass of the building for passive thermal energy storage (TES) (discloses thermal load and power measurements obtained by MPC system). Energy costs can be decreased by concentrating equipment usage to times of low resource prices, all while maintaining comfort limits within each building), (Id., ¶ 89, high-level MPC 608 can receive weather forecasts from weather service 604, utility rates from utilities 606, and/or load and rate predictions from load/rate predictor 602. High-level MPC 608 can receive measurements from the BMS indicating one or more measured states of the controlled building or campus (e.g., temperature, humidity, electric loads, etc.) and one or more states of outdoor subsystem 638 (e.g., equipment status, power consumption, equipment availability, etc.)), (Id., ¶ 179, An example of such an indoor subsystem temperature model is shown in the following equation…
where C.sub.b and T.sub.b are the thermal capacitance and temperature of the indoor subsystem designated by index b, T.sub.a is the ambient air temperature outside indoor subsystem b (e.g., outside air temperature), H.sub.b is the heat transfer coefficient between indoor subsystem b and the ambient air, {dot over (Q)}.sub.c,b is the amount of cooling applied to the indoor subsystem by MPC system 600 (i.e., the amount of heat removed from the indoor subsystem), and {dot over (Q)}.sub.other,b is the external load, radiation, or disturbance experienced by the indoor subsystem b. If heating is provided to the indoor subsystem rather than cooling, the sign on {dot over (Q)}.sub.c,b can be switched from a negative sign to a positive sign). 
Through KSR Rationale C (See MPEP 2141(III)(C)), the combination of Orii and Patel discloses …and wherein in step d), the possible range includes a lower limit of the total power for the total thermal load, the lower limit being predicted by substituting the outside air temperature into the correlation logical formula, and the measurement point being configured to be compared with the lower limit of the possible range.
First, Orii discloses substituting values into the correlation logical formula wherein variables are substituted to indicate possible predicted ranged (including a lower limit) (Orii, ¶ 44, The possible range (discloses possible range) of a feasible parameter can be displayed on the display in step 4 shown in FIG. 2, and a sample solution based on the application result of the quantifier elimination algorithm, a condition expression among variables of a model, or a relational expression between parameters (discloses relationship formula between variables) can be output as new findings about a system in step 5), (Id., ¶ 57, The method for solving a constraint solving problem using a QE algorithm and a simple and practical example are described below by referring to FIGS. 4A and 4B. FIG. 4A is an explanatory view showing a common method of solving a constraint solving problem. In FIG. 4A, an inequality and an equality relating to fi (x1, . . . xn) can be given as a constraint condition expression. The problem for finding a variable x1, . . . , xn satisfying the condition expression is solved using a QE algorithm, the fesibillty, that is, true or false, is output (discloses substituting variables into the relationship formula). A feasible range is also obtained, and arbitrary Boolean coupling can be used as a merit).
Further, Patel discloses …total power for the total thermal load, as well as outside air temperatures (Patel, ¶ 42, The MPC system described herein can optimize (e.g., minimize) the total cost of energy used to provide heating and/or cooling to a building or campus. Numerous studies have shown that MPC outperforms existing control systems due to its ability to forecast into the future and anticipate events before they occur. MPC enables shifting of the energy load from peak hours to off-peak hours by using the mass of the building for passive thermal energy storage (TES) (discloses thermal load and power measurements obtained by MPC system). Energy costs can be decreased by concentrating equipment usage to times of low resource prices, all while maintaining comfort limits within each building), (Id., ¶ 89, high-level MPC 608 can receive weather forecasts from weather service 604, utility rates from utilities 606, and/or load and rate predictions from load/rate predictor 602. High-level MPC 608 can receive measurements from the BMS indicating one or more measured states of the controlled building or campus (e.g., temperature, humidity, electric loads, etc.) and one or more states of outdoor subsystem 638 (e.g., equipment status, power consumption, equipment availability, etc.)), (Id., ¶ 179, An example of such an indoor subsystem temperature model is shown in the following equation…
where C.sub.b and T.sub.b are the thermal capacitance and temperature of the indoor subsystem designated by index b, T.sub.a is the ambient air temperature outside indoor subsystem b (e.g., outside air temperature), H.sub.b is the heat transfer coefficient between indoor subsystem b and the ambient air, {dot over (Q)}.sub.c,b is the amount of cooling applied to the indoor subsystem by MPC system 600 (i.e., the amount of heat removed from the indoor subsystem), and {dot over (Q)}.sub.other,b is the external load, radiation, or disturbance experienced by the indoor subsystem b. If heating is provided to the indoor subsystem rather than cooling, the sign on {dot over (Q)}.sub.c,b can be switched from a negative sign to a positive sign). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have predicted the lower limit of the total thermal load and total power, at the measurement point that is in association with the outside air temperature measured by Patel in the rendered possible range by applying the known parameter modeling techniques of Orii to the thermal load determining and heat source facility elements of Patel. As in Orii, it is within the capabilities of one of ordinary skill in the art to employ range and point-value determination techniques to Patel’s variable refrigerant flow system with the predicted result of optimizing power usage through load balancing and with respect to variable such as utility rates and ambient temperatures. Thus, through KSR Rationale C, the combination of Orii and Patel discloses …and wherein in step d), the possible range includes a lower limit of the total power for the total thermal load, the lower limit being predicted by substituting the outside air temperature into the correlation logical formula, and the measurement point being configured to be compared with the lower limit of the possible range.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the demand-supply modeling of Ellis and the relational logical formula elements of Orii to include the air conditioning elements of Patel in the analogous art of modeling and predictive control for the same reasons as stated for claim 1.

Regarding claim 5, Ellis discloses a non-transitory recording medium storing a computer program to cause a computer to perform a method for supporting an operation of a demand-supply system, the demand-supply system including a resource supplying facility configured to supply a resource, a resource demander facility configured to demand the resource supplied from the resource supplying facility, and a measurement apparatus configured to measure performance data of the demand-supply system, the method comprising:
a) receiving an input of receive an input of a demand-supply system model of the demand-supply system, facility-capacity information representing a facility capacity of the resource supplying facility, and analysis condition information defining a plurality of 15variables to be analyzed with respect to the demand- supply system model and the facility-capacity information and defining an external variable, the external variable representing an external condition of the demand-supply system model (Ellis, ¶ 408, Cogenerator A generating facility (discloses energy supplying facility) that produces electricity and another form of useful thermal energy (such as heat or steam) used for industrial, commercial, heating, or cooling purposes), (Id., ¶ 5, A utility service provider (or its agent) has installed a system or has provided some means for collecting meter information measured by the meter on the characteristics and usage of the utility at a particular location. Each customer site may have a utility billing meter or some other device out in the field to measure utility usage, and perhaps other utility characteristics (discloses measurement apparatus)), (Id., ¶ 23, The invention provides a method, system, and computer program device for managing utility information (discloses operation support apparatus) responsive to at least one of usage and estimated usage of utility resources), (Id., ¶ 467, Transmission Lines Wires that carry high voltage electricity over long distances from a generating station to places where electricity is needed (discloses resource demander facility); transmission lines are held high above the ground on transmission towers), (Id., ¶ 139, The present invention provides the following benefits: analyze energy power and load with electronic metering devices; manage energy usage patterns with effective visualization and historical trending tools; reduce future energy purchase costs by tracking usage over time; identify largest facility energy consumers (discloses resource demander facility) by normalizing demand and usage data by a key variable), (Id., ¶ 373, the processing could be controlled by a software program on one or more computer system or processors, or could even be partially or wholly implemented in hardware, or could be partly embedded within various devices used for billing), (Id., ¶ 380, The Vantera-type node is, for example, a PC and has, for example, a megabyte of flash memory. One of the applications that is on the Vantera-type node, is a web-serving device. So, the Vantera node, itself, can be accessed directly through, for example, a modem or indirectly through the Internet 1101), (Id., ¶ 411, Combined Cycle An electric generating technology in which electricity is produced from otherwise lost waste heat exiting from one or more gas (combustion) turbines; the exiting heat is routed to a conventional boiler or to a heat recovery steam generator for use by a steam turbine in the production of electricity), (Id., ¶ 351, The system optionally includes an analytical package component 813. The analytical package component was previously described in connection with FIGS. 6A-C and FIGS. 7A-B. The analytical package component provides the ability for a user to adjust variables (discloses variables), thereby providing "what-if" scenarios (discloses analysis condition information)), (Id., ¶ 449, some NUG facilities are built by users primarily for their own energy needs; other NUG plants are built specifically to sell power to utilities under long-term contracts: in the last five years, nonutility generators have constructed over 50 percent of new generation capacity (discloses facility capacity)), (Id., ¶ 114, Measure distribution panel capacity (discloses route capacity)), (Id., ¶ 350, Accordingly, the market price component 811 obtains and integrates the information for those utilities that are utilizing market pricing, and incorporates that information into the cost estimation calculation 801 (discloses demand-supply model)), (Id., claim 3, wherein the unit information comprises kW, kWh, service voltage, kVAR, kVARh, state tax, city tax, timing, phase, excess tform, temperature, (discloses external variable representing a temperature) gas, water, firm service, air-conditioning cycling, air-conditioning tons, standby kW, limiter tariff, added facilities, and controllable power);
Ellis further discloses … the plurality of variables and the external variable based on the demand-supply system model, the facility-capacity information, and the 25analysis condition information received in step a) (Ellis, ¶ 351, the system optionally includes an analytical package component 813. The analytical package component was previously described in connection with FIGS. 6A-C and FIGS. 7A-B. The analytical package component provides the ability for a user to adjust variables, thereby providing "what-if" scenarios (discloses analysis condition information)), (Id., ¶ 3, the present invention is directed to computer-related and/or assisted systems, methods and computer readable mediums for presenting utility billing or cost estimates. More specifically, it relates to such methods and systems for presenting the actual or forecast billing information and/or cost estimates according to a number of variables, such as utilities' rules, various billing cycles, cost estimation, cost forecast, load forecast, applicable regulatory rules and/or benchmarking), (Id., ¶ 449, some NUG facilities are built by users primarily for their own energy needs; other NUG plants are built specifically to sell power to utilities under long-term contracts: in the last five years, nonutility generators have constructed over 50 percent of new generation capacity (discloses facility capacity)), (Id., ¶ 114, Measure distribution panel capacity), (Id., ¶ 350, Accordingly, the market price component 811 obtains and integrates (discloses input unit) the information for those utilities that are utilizing market pricing, and incorporates that information into the cost estimation calculation 801 (discloses demand-supply model)), (Id., claim 3, wherein the unit information comprises kW, kWh, service voltage, kVAR, kVARh, state tax, city tax, timing, phase, excess tform, temperature, (discloses external variable actual values) gas, water, firm service, air-conditioning cycling, air-conditioning tons, standby kW, limiter tariff, added facilities, and controllable power); 
after step b) acquiring performance data from the measurement apparatus during an operation of the demand-supply system, the performance data including first actual values of the 30plurality of variables and a second actual value of the external variable during an operation of the demand- supply system (Ellis, ¶ 312, The data acquisition server 413 uses the communication lines 415 to send commands, transmit requests and receive information to/from utility billing meters, such as the illustrated interval meters with modems 417), (Id., ¶ 5, utility service provider (or its agent) has installed a system or has provided some means for collecting meter information measured by the meter on the characteristics and usage of the utility at a particular location), (Id., ¶ 135, The present invention delivers this critical information via Internet- or network-based tools to make strategic, informed decisions that will increase system reliability and efficiency. The present invention provides the following features: automated retrieval of energy consumption data, archived in a data warehouse and posted to secure web pages; clear and understandable load data in various tabular and graphical formats (discloses visualization); tools to analyze and compare energy load across time and facilities (discloses performance data including actual variable values); accurate cost estimation based on existing tariffs), (Id., claim 3, wherein the unit information comprises kW, kWh, service voltage, kVAR, kVARh, state tax, city tax, timing, phase, excess tform, temperature, (discloses external variable actual values) gas, water, firm service, air-conditioning cycling, air-conditioning tons, standby kW, limiter tariff, added facilities, and controllable power), (Id., claim 7, wherein the utility resource is power, and the variables include at least one of time period, site, tariff, state tax, city tax (further discloses external variable actual values), billing cycle, energy usage, location, and curtailment);
…the acquired second actual value… the acquired first actual values… the acquired second actual value… (Id., ¶ 135, The present invention delivers this critical information via Internet- or network-based tools to make strategic, informed decisions that will increase system reliability and efficiency. The present invention provides the following features: automated retrieval of energy consumption data, archived in a data warehouse and posted to secure web pages; clear and understandable load data in various tabular and graphical formats (discloses visualization); tools to analyze and compare energy load across time and facilities (discloses performance data including actual variable values); accurate cost estimation based on existing tariffs), (Id., claim 3, wherein the unit information comprises kW, kWh, service voltage, kVAR, kVARh, state tax, city tax, timing, phase, excess tform, temperature, (discloses external variable actual values) gas, water, firm service, air-conditioning cycling, air-conditioning tons, standby kW, limiter tariff, added facilities, and controllable power), (Id., claim 7, wherein the utility resource is power, and the variables include at least one of time period, site, tariff, state tax, city tax (further discloses external variable actual values), billing cycle, energy usage, location, and curtailment);
wherein step a) and step b) are performed offline… (Id., ¶ 378, In the architecture illustrated in FIGS. 10 and 11, the customer gathers or collects the information, which is then compiled into the system and then is presented to the customer or user. FIG. 11 depicts end-use collection devices including standard utility meters 1110, 1112, 1114 (discloses measurement steps performed offline), and/or intelligent meters 1120, 1122, 1124, 1126. Such standard utility meters 1110 may include, for example, Power Measurement's 7700 ION load profile data recorder. Such intelligent meters may include, for example, Hewlett Packard's Vantera nodes. The system has the ability to dial out to these standard meters 1110, 1112, 1114 and/or intelligent meters 1120, 1122, 1124, 1126 using, for example, either public switched telephone network (PSTN), and/or the Internet with Internet Protocol (IP) addressing, to Vantera nodes. In addition to or alternatively, other standard end-use collection devices may be used).
While suggested, Ellis does not explicitly disclose b) generating a correlation logical formula representing a relation among…; d) substituting… into the correlation logical formula to render an area indicating a possible range of the facility capacity under a 2Docket No.: 18FD-005   App. No.: 16/041,018condition in which the external variable is the second actual value, and rendering a point represented based on… and the correlation logical formula into which… is substituted; …and e) repeating step c) and step d; …and step d) is performed online, in response to acquiring the performance data from the measurement apparatus in step;
…wherein the demand-supply system model is a model of an air conditioning system, the air conditioning system including 
a first heat source facility configured to produce first cold energy by consuming power supplied from a power supply facility and to supply the produced first cold energy to an air-conditioning target facility, the first cold energy being the resource, 
a second heat source facility configured to produce second cold energy by consuming the power supplied from the power supply facility and to supply the produced second cold energy to the air-conditioning target facility, the second cold energy being the resource, and the supplied second cold energy varying with an outside air temperature, and the outside air temperature being indicated by the external variable, 
the air-conditioning target facility configured to consume cold energy from the first cold energy and the second cold energy, and 
a path disposed between each of the first heat source facility and the second heat source facility and the air-conditioning target facility, the path being for supplying, to the air-conditioning target facility, cold energy among the first cold energy and the second cold energy from the first heat source facility and the second heat source facility, 
wherein the plurality of resource supplying facilities include the first heat source facility and the second heat source facility, 
wherein the resource demander facility is the air-conditioning target facility, 
wherein each of the first heat source facility and the second heat source facility consumes the power supplied from the power supply facility, in accordance with thermal load assigned to a corresponding heat source facility, 
wherein a total thermal load required by the air-conditioning target facility is obtained from thermal loads assigned to the first heat source facility and second heat source facility, 
wherein the facility-capacity information indicates an actually consumed power characteristic by each of the first heat source facility and second heat source facility, the actually consumed power characteristic corresponding to the thermal load assigned to a corresponding heat source facility, and 
wherein the plurality of variables to be analyzed includes a total thermal load assigned to the first heat source facility and second heat source facility, and an actually consumed total power by the first heat source facility and second heat source facility, and wherein in step d), the substituting of the acquired second actual value into the correlation logical formula includes rendering, based on coordinates, the possible range within which, at the outside air temperature indicated by the second actual value, (i) the total thermal load is required by the first heat source facility and second heat source facility and (ii) the total power is actually consumed by the first heat source facility and second heat source facility, and the rendering of the measurement point for indicating the acquired first actual values includes rendering, at the outside air temperature indicated by the second actual value, the required total thermal load and actually consumed total power, by the first heat source facility and second heat source facility, that are respectively indicated by the first actual values, thereby setting the rendered total thermal load and total power, at the measurement point that is in association with the coordinates in the rendered possible range, the measurement point being displayed as a visually identifiable isolated point, wherein the set total thermal load and total power at the measurement point are respectively indicated by actual measured values by the measurement apparatus, the actual measured values being acquired upon occurrence of a condition in which the first heat source facility and second heat source facility are operating at the outside air temperature indicated by the second actual value, and wherein in step d), the possible range includes a lower limit of the total power for the total thermal load, the lower limit being predicted by substituting the outside air temperature into the correlation logical formula, and the measurement point being configured to be compared with the lower limit of the possible range.
However, Orii discloses b) generating a correlation logical formula representing a relation among… (Orii, ¶ 21, The program is used to direct a computer to perform: a step of receiving input of variable data based on a result of a simulation or an experiment performed based on a model of a system to be analyzed; a step of generating a constraint expression relating to a parameter of a model based on the received data and the model of the system), (Id., ¶ 44, The possible range of a feasible parameter can be displayed on the display in step 4 shown in FIG. 2, and a sample solution based on the application result of the quantifier elimination algorithm, a condition expression among variables of a model, or a relational expression between parameters (discloses relationship formula between variables) can be output as new findings about a system in step 5); 
d) substituting… into the correlation logical formula to render an area indicating a possible range of the facility capacity under a 2Docket No.: 18FD-005   App. No.: 16/041,018condition in which the external variable is the second actual value, and rendering a point represented based on the acquired first actual values and the correlation logical formula into which the acquired second actual value is substituted (Id., ¶ 37, FIG. 15 shows a feasible area of a parameter according to the fourth embodiment), (Id., figure 15, figure discloses a rendered point where values of variables are equal), (Id., ¶ 21, The program is used to direct a computer to perform: a step of receiving input of variable data based on a result of a simulation or an experiment performed based on a model of a system to be analyzed; a step of generating a constraint expression relating to a parameter of a model based on the received data and the model of the system), (Id., ¶ 44, The possible range (discloses possible range) of a feasible parameter can be displayed on the display in step 4 shown in FIG. 2, and a sample solution based on the application result of the quantifier elimination algorithm, a condition expression among variables of a model, or a relational expression between parameters (discloses relationship formula between variables) can be output as new findings about a system in step 5), (Id., ¶ 57, The method for solving a constraint solving problem using a QE algorithm and a simple and practical example are described below by referring to FIGS. 4A and 4B. FIG. 4A is an explanatory view showing a common method of solving a constraint solving problem. In FIG. 4A, an inequality and an equality relating to fi (x1, . . . xn) can be given as a constraint condition expression. The problem for finding a variable x1, . . . , xn satisfying the condition expression is solved using a QE algorithm, the fesibillty, that is, true or false, is output (discloses substituting variables into the relationship formula). A feasible range is also obtained, and arbitrary Boolean coupling can be used as a merit);
 …and e) repeating step c) and step d) (Id., ¶ 15, …a numerical simulation is repeatedly performed on the values of various parameters using a simulation tool on the model);
…and step d) is performed online, in response to acquiring the performance data from the measurement apparatus in step (Id., ¶ 121, The above-mentioned program can be stored in, for example, the storage device 24 from a program provider 28 through the network 29 and the communications interface 23, or stored on a marketed and distributed portable storage medium 30, set in the read device 26, and executed by the CPU 20 (discloses steps performed online/offline)), (Id., ¶ 21, The program is used to direct a computer to perform: a step of receiving input of variable data based on a result of a simulation or an experiment performed based on a model of a system to be analyzed; a step of generating a constraint expression relating to a parameter of a model based on the received data and the model of the system (discloses performing steps based on acquired data)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the demand-supply modeling of Ellis to include the relational logical formula elements of Orii in the analogous art of modeling and parameter determination for the same reasons as stated for claim 1.
While suggested, the combination of Ellis and Orii does not explicitly disclose …wherein the demand-supply system model is a model of an air conditioning system, the air conditioning system including 
a first heat source facility configured to produce first cold energy by consuming power supplied from a power supply facility and to supply the produced first cold energy to an air-conditioning target facility, the first cold energy being the resource, 
a second heat source facility configured to produce second cold energy by consuming the power supplied from the power supply facility and to supply the produced second cold energy to the air-conditioning target facility, the second cold energy being the resource, and the supplied second cold energy varying with an outside air temperature, and the outside air temperature being indicated by the external variable, 
the air-conditioning target facility configured to consume cold energy from the first cold energy and the second cold energy, and 
a path disposed between each of the first heat source facility and the second heat source facility and the air-conditioning target facility, the path being for supplying, to the air-conditioning target facility, cold energy among the first cold energy and the second cold energy from the first heat source facility and the second heat source facility, 
wherein the plurality of resource supplying facilities include the first heat source facility and the second heat source facility, 
wherein the resource demander facility is the air-conditioning target facility, 
wherein each of the first heat source facility and the second heat source facility consumes the power supplied from the power supply facility, in accordance with thermal load assigned to a corresponding heat source facility, 
wherein a total thermal load required by the air-conditioning target facility is obtained from thermal loads assigned to the first heat source facility and second heat source facility, 
wherein the facility-capacity information indicates an actually consumed power characteristic by each of the first heat source facility and second heat source facility, the actually consumed power characteristic corresponding to the thermal load assigned to a corresponding heat source facility, and 
wherein the plurality of variables to be analyzed includes a total thermal load assigned to the first heat source facility and second heat source facility, and an actually consumed total power by the first heat source facility and second heat source facility, and wherein in step d), the substituting of the acquired second actual value into the correlation logical formula includes rendering, based on coordinates, the possible range within which, at the outside air temperature indicated by the second actual value, (i) the total thermal load is required by the first heat source facility and second heat source facility and (ii) the total power is actually consumed by the first heat source facility and second heat source facility, and the rendering of the measurement point for indicating the acquired first actual values includes rendering, at the outside air temperature indicated by the second actual value, the required total thermal load and actually consumed total power, by the first heat source facility and second heat source facility, that are respectively indicated by the first actual values, thereby setting the rendered total thermal load and total power, at the measurement point that is in association with the coordinates in the rendered possible range, the measurement point being displayed as a visually identifiable isolated point.
However, Patel discloses …wherein the demand-supply system model is a model of an air conditioning system, the air conditioning system including 
a first heat source facility configured to produce first cold energy by consuming power supplied from a power supply facility and to supply the produced first cold energy to an air-conditioning target facility, the first cold energy being the resource, 
a second heat source facility configured to produce second cold energy by consuming the power supplied from the power supply facility and to supply the produced second cold energy to the air-conditioning target facility, the second cold energy being the resource, and the supplied second cold energy varying with an outside air temperature, and the outside air temperature being indicated by the external variable, 
the air-conditioning target facility configured to consume cold energy from the first cold energy and the second cold energy, and 
a path disposed between each of the first heat source facility and the second heat source facility and the air-conditioning target facility, the path being for supplying, to the air-conditioning target facility, cold energy among the first cold energy and the second cold energy from the first heat source facility and the second heat source facility, 
wherein the plurality of resource supplying facilities include the first heat source facility and the second heat source facility, 
wherein the resource demander facility is the air-conditioning target facility, 
wherein each of the first heat source facility and the second heat source facility consumes the power supplied from the power supply facility, in accordance with thermal load assigned to a corresponding heat source facility, 
wherein a total thermal load required by the air-conditioning target facility is obtained from thermal loads assigned to the first heat source facility and second heat source facility, 
wherein the facility-capacity information indicates an actually consumed power characteristic by each of the first heat source facility and second heat source facility, the actually consumed power characteristic corresponding to the thermal load assigned to a corresponding heat source facility, and 
wherein the plurality of variables to be analyzed includes a total thermal load assigned to the first heat source facility and second heat source facility, and an actually consumed total power by the first heat source facility and second heat source facility (Patel, ¶ 47, Referring now to FIGS. 1A-1B, a variable refrigerant flow (VRF) system 100 is shown, according to some embodiments. VRF system 100 is shown to include a plurality of outdoor VRF units 102 and a plurality of indoor VRF units 104 (discloses heat source facilities). Outdoor VRF units 102 can be located outside a building and can operate to heat or cool a refrigerant. Outdoor VRF units 102 can consume electricity to convert refrigerant between liquid, gas, and/or super-heated gas phases. Indoor VRF units 104 can be distributed throughout various building zones within a building and can receive the heated or cooled refrigerant from outdoor VRF units 102. Each indoor VRF unit 104 can provide temperature control for the particular building zone in which the indoor VRF unit is located), (Id., ¶ 48, a primary advantage of VRF systems is that some indoor VRF units 104 can operate in a cooling mode while other indoor VRF units 104 operate in a heating mode. For example, each of outdoor VRF units 102 and indoor VRF units 104 can operate in a heating mode, a cooling mode, or an off mode. Each building zone can be controlled independently and can have different temperature setpoints. In some embodiments, each building has up to three outdoor VRF units 102 located outside the building (e.g., on a rooftop) and up to 128 indoor VRF units 104 distributed throughout the building (e.g., in various building zones)), (Id., Figure 5, Figure depicts a plurality of heat source facilities configured to consume power and provide cold energy to a target facility including pathing between facilities)

    PNG
    media_image3.png
    455
    652
    media_image3.png
    Greyscale

(Id., ¶ 55, The operation of outdoor VRF units 102 in the cooling mode can be the same as previously described with reference to FIGS. 2A-2B. For example, outdoor VRF units 102 can receive the gas refrigerant 122 and condense the gas refrigerant 122 into a liquid refrigerant 120. The liquid refrigerant 120 can be routed to indoor VRF unit-1 and indoor VRF unit-m to provide cooling for zone-1 and zone-m. Heat exchangers 107 of indoor VRF unit-1 and indoor VRF unit-m operate as evaporators 105, by absorbing heat from building zone-1 and building zone-m, thereby causing the liquid refrigerant 120 to become a gas refrigerant 122), (Id., ¶ 71, distributed MPC system 600 includes a load/rate predictor 602. Load/rate predictor 602 can provide MPC layer 610 with load and rate predictions including, for example, disturbance forecasts, electricity prices, demand charge prices, and outside air temperatures (discloses outside air temperature variable). Load/rate predictor 602 is shown receiving weather forecasts from a weather service 604), (Id., ¶ 8, each of the optimal indoor subsystem load profiles includes a thermal energy allocation (discloses thermal load assigned to and consumed by heat source facilities) to one of the indoor subsystems at each of a plurality of time steps in an optimization period. In some embodiments, each low-level indoor MPC is configured to use the thermal energy allocation to the corresponding indoor subsystem as an optimization constraint when performing the low-level optimization.), (Id., ¶ 22, performing the low-level optimization includes identifying a relationship between thermal energy load and refrigerant flow for each of the indoor VRF units in the corresponding indoor subsystem and using the identified relationships between thermal energy load and refrigerant flow to generate the optimal refrigerant flow decisions for each of the indoor VRF units in the corresponding indoor subsystem), (Id., ¶ 99, outdoor unit demand modeler 722 uses the following equation to model outdoor unit demand: where {dot over (Q)}.sub.HVAC,k is the outdoor unit demand at time step k (e.g., the thermal energy or refrigerant state allocation of outdoor subsystem 638 at time step k) and {dot over (Q)}.sub.c,b,k is the thermal energy load allocated to indoor subsystem b at time step k. The previous equation indicates that the total demand {dot over (Q)}.sub.HVAC,k on the outdoor subsystem 638 is a summation of the thermal energy loads (discloses total thermal load variables) {dot over (Q)}.sub.c,b,k allocated to each indoor subsystem b. This equation can be used by high level MPC 608 as an energy balance constraint to ensure that outdoor subsystem 638 generates enough thermal energy to cover the indoor subsystem at each time step k), (Id., ¶ 89, High-level MPC 608 can receive measurements from the BMS indicating one or more measured states of the controlled building or campus (e.g., temperature, humidity, electric loads, etc.) and one or more states of outdoor subsystem 638 (e.g., equipment status, power consumption, (discloses actual power consumption) equipment availability, etc.). where C is the thermal capacitance of the building zone, H is the ambient heat transfer coefficient for the building zone, T is the temperature of the building zone, T.sub.a is the ambient temperature outside the building zone (e.g., the outside air temperature), {dot over (Q)}.sub.c is the amount of cooling applied to the building zone (i.e., the cooling load), and {dot over (Q)}.sub.other other is the external load, radiation, or other disturbance experienced by the building zone), (Id., ¶ 171, Accordingly, the term η.sub.tot{dot over (Q)}.sub.HVAC,kΔ represents the total amount of energy consumed (discloses power consumption variables) (e.g., kWh) during time step k to satisfy the outdoor unit demand {dot over (Q)}.sub.HVAC,k. Multiplying by the cost c.sub.k per unit energy consumed (e.g., $/kWh) yields the total cost (e.g., $) of the energy consumed during time step k. The energy cost function can include a summation of the energy costs during each time step k to determine the total cost of energy consumption over the optimization period).
Through KSR Rationale C (See MPEP 2141(III)(C)), the combination of Orii and Patel discloses and wherein in step d), the substituting of the acquired second actual value into the correlation logical formula includes rendering, based on coordinates, the possible range within which, at the outside air temperature indicated by the second actual value, (i) the total thermal load is required by the first heat source facility and second heat source facility and (ii) the total power is actually consumed by the first heat source facility and second heat source facility, and the rendering of the measurement point for indicating the acquired first actual values includes rendering, at the outside air temperature indicated by the second actual value, the required total thermal load and actually consumed total power, by the first heat source facility and second heat source facility, that are respectively indicated by the first actual values, thereby setting the rendered total thermal load and total power, at the measurement point that is in association with the coordinates in the rendered possible range, the measurement point being displayed as a visually identifiable isolated point.
First, Orii discloses substituting values into the correlation logical formula to render an area indicating a possible range of the facility capacity under a 2Docket No.: 18FD-005   App. No.: 16/041,018condition in which the external variable is the second actual value, and rendering a point represented based on the acquired first actual values and the correlation logical formula into which the acquired second actual value is substituted (Orii, ¶ 37, FIG. 15 shows a feasible area of a parameter according to the fourth embodiment), (Id., Figure 15, figure discloses a rendered point where values of variables are equal), (Id., ¶ 21, The program is used to direct a computer to perform: a step of receiving input of variable data based on a result of a simulation or an experiment performed based on a model of a system to be analyzed; a step of generating a constraint expression relating to a parameter of a model based on the received data and the model of the system), (Id., ¶ 44, The possible range (discloses possible range) of a feasible parameter can be displayed on the display in step 4 shown in FIG. 2, and a sample solution based on the application result of the quantifier elimination algorithm, a condition expression among variables of a model, or a relational expression between parameters (discloses relationship formula between variables) can be output as new findings about a system in step 5), (Id., ¶ 57, The method for solving a constraint solving problem using a QE algorithm and a simple and practical example are described below by referring to FIGS. 4A and 4B. FIG. 4A is an explanatory view showing a common method of solving a constraint solving problem. In FIG. 4A, an inequality and an equality relating to fi (x1, . . . xn) can be given as a constraint condition expression. The problem for finding a variable x1, . . . , xn satisfying the condition expression is solved using a QE algorithm, the fesibillty, that is, true or false, is output (discloses substituting variables into the relationship formula). A feasible range is also obtained, and arbitrary Boolean coupling can be used as a merit)
Further, Patel discloses rendering a total required thermal load and a total power actually consumed for heat source facilities, with respect to an outside air temperature, based on a deterministic plus stochastic model (Patel, ¶ 71, distributed MPC system 600 includes a load/rate predictor 602. Load/rate predictor 602 can provide MPC layer 610 with load and rate predictions including, for example, disturbance forecasts, electricity prices, demand charge prices, and outside air temperatures), (Id., ¶ 72, load/rate predictor 602 uses a deterministic plus stochastic model trained from historical load data to generate the disturbance forecast. Load/rate predictor 602 can use any of a variety of prediction methods to generate the disturbance forecast (e.g., linear regression for the deterministic portion and an autoregressive model for the stochastic portion). Load/rate predictor 602 can predict one or more different types of disturbances for the building or campus. For example, load/rate predictor 602 can predict a thermal load resulting from heat transfer between the air within a building and the outside air through the walls of the building. Load/rate predictor 602 can predict a thermal load resulting from internal heat generation within the building (e.g., heat generated by electronics in the building, heat generated by building occupants, etc.). In some embodiments, load/rate predictor 602 makes load/rate predictions using the techniques described in U.S. patent application Ser. No. 14/717,593, titled “Building Management System for Forecasting Time Series Values of Building Variables” and filed May 20, 2015, the entire disclosure of which is incorporated by reference herein), (Id., ¶ 89, high-level MPC 608 can receive weather forecasts from weather service 604, utility rates from utilities 606, and/or load and rate predictions from load/rate predictor 602. High-level MPC 608 can receive measurements from the BMS indicating one or more measured states of the controlled building or campus (e.g., temperature, humidity, electric loads, etc.) and one or more states of outdoor subsystem 638 (e.g., equipment status, power consumption, equipment availability, etc.)).
It would have been obvious to one of ordinary skill in the art at the time of the invention
to have set the rendered total thermal load and total power, at the measurement point that is in association with the coordinates in the rendered possible range by applying the known parameter modeling techniques of Orii to the thermal load determining and heat source facility elements of Patel. As in Orii, it is within the capabilities of one of ordinary skill in the art to employ range and point-value determination techniques to Patel’s variable refrigerant flow system with the predicted result of optimizing power usage through load balancing and with respect to variable such as utility rates and ambient temperatures.
Patel further discloses …wherein the set total thermal load and total power at the measurement point are respectively indicated by actual measured values by the measurement apparatus, the actual measured values being acquired upon occurrence of a condition in which the first heat source facility and second heat source facility are operating at the outside air temperature indicated by the second actual value (Patel, ¶ 5, MPC uses a model of the system that relates the inputs (control actions) to outputs (process measurements). The model is used to predict the process variables based on the actions taken by the controller over a period of time called the horizon. At each step, MPC solves an online optimization problem using this model to determine a sequence of control actions that achieve an objective such as minimizing tracking error or input usage while respecting process constraints such as equipment capacity and safety bounds. The first control action in the sequence is implemented and the optimization problem is solved again at the next step after new measurements are obtained. In economic MPC, the objective in the optimization problem is to minimize total cost), (Id., ¶ 42, The MPC system described herein can optimize (e.g., minimize) the total cost of energy used to provide heating and/or cooling to a building or campus. Numerous studies have shown that MPC outperforms existing control systems due to its ability to forecast into the future and anticipate events before they occur. MPC enables shifting of the energy load from peak hours to off-peak hours by using the mass of the building for passive thermal energy storage (TES) (discloses thermal load and power measurements obtained by MPC system). Energy costs can be decreased by concentrating equipment usage to times of low resource prices, all while maintaining comfort limits within each building), (Id., ¶ 89, high-level MPC 608 can receive weather forecasts from weather service 604, utility rates from utilities 606, and/or load and rate predictions from load/rate predictor 602. High-level MPC 608 can receive measurements from the BMS indicating one or more measured states of the controlled building or campus (e.g., temperature, humidity, electric loads, etc.) and one or more states of outdoor subsystem 638 (e.g., equipment status, power consumption, equipment availability, etc.)), (Id., ¶ 179, An example of such an indoor subsystem temperature model is shown in the following equation…
where C.sub.b and T.sub.b are the thermal capacitance and temperature of the indoor subsystem designated by index b, T.sub.a is the ambient air temperature outside indoor subsystem b (e.g., outside air temperature), H.sub.b is the heat transfer coefficient between indoor subsystem b and the ambient air, {dot over (Q)}.sub.c,b is the amount of cooling applied to the indoor subsystem by MPC system 600 (i.e., the amount of heat removed from the indoor subsystem), and {dot over (Q)}.sub.other,b is the external load, radiation, or disturbance experienced by the indoor subsystem b. If heating is provided to the indoor subsystem rather than cooling, the sign on {dot over (Q)}.sub.c,b can be switched from a negative sign to a positive sign). 
Through KSR Rationale C (See MPEP 2141(III)(C)), the combination of Orii and Patel discloses …and wherein in step d), the possible range includes a lower limit of the total power for the total thermal load, the lower limit being predicted by substituting the outside air temperature into the correlation logical formula, and the measurement point being configured to be compared with the lower limit of the possible range.
First, Orii discloses substituting values into the correlation logical formula wherein variables are substituted to indicate possible predicted ranged (including a lower limit) (Orii, ¶ 44, The possible range (discloses possible range) of a feasible parameter can be displayed on the display in step 4 shown in FIG. 2, and a sample solution based on the application result of the quantifier elimination algorithm, a condition expression among variables of a model, or a relational expression between parameters (discloses relationship formula between variables) can be output as new findings about a system in step 5), (Id., ¶ 57, The method for solving a constraint solving problem using a QE algorithm and a simple and practical example are described below by referring to FIGS. 4A and 4B. FIG. 4A is an explanatory view showing a common method of solving a constraint solving problem. In FIG. 4A, an inequality and an equality relating to fi (x1, . . . xn) can be given as a constraint condition expression. The problem for finding a variable x1, . . . , xn satisfying the condition expression is solved using a QE algorithm, the fesibillty, that is, true or false, is output (discloses substituting variables into the relationship formula). A feasible range is also obtained, and arbitrary Boolean coupling can be used as a merit).
Further, Patel discloses …total power for the total thermal load, as well as outside air temperatures (Patel, ¶ 42, The MPC system described herein can optimize (e.g., minimize) the total cost of energy used to provide heating and/or cooling to a building or campus. Numerous studies have shown that MPC outperforms existing control systems due to its ability to forecast into the future and anticipate events before they occur. MPC enables shifting of the energy load from peak hours to off-peak hours by using the mass of the building for passive thermal energy storage (TES) (discloses thermal load and power measurements obtained by MPC system). Energy costs can be decreased by concentrating equipment usage to times of low resource prices, all while maintaining comfort limits within each building), (Id., ¶ 89, high-level MPC 608 can receive weather forecasts from weather service 604, utility rates from utilities 606, and/or load and rate predictions from load/rate predictor 602. High-level MPC 608 can receive measurements from the BMS indicating one or more measured states of the controlled building or campus (e.g., temperature, humidity, electric loads, etc.) and one or more states of outdoor subsystem 638 (e.g., equipment status, power consumption, equipment availability, etc.)), (Id., ¶ 179, An example of such an indoor subsystem temperature model is shown in the following equation…
where C.sub.b and T.sub.b are the thermal capacitance and temperature of the indoor subsystem designated by index b, T.sub.a is the ambient air temperature outside indoor subsystem b (e.g., outside air temperature), H.sub.b is the heat transfer coefficient between indoor subsystem b and the ambient air, {dot over (Q)}.sub.c,b is the amount of cooling applied to the indoor subsystem by MPC system 600 (i.e., the amount of heat removed from the indoor subsystem), and {dot over (Q)}.sub.other,b is the external load, radiation, or disturbance experienced by the indoor subsystem b. If heating is provided to the indoor subsystem rather than cooling, the sign on {dot over (Q)}.sub.c,b can be switched from a negative sign to a positive sign). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have predicted the lower limit of the total thermal load and total power, at the measurement point that is in association with the outside air temperature measured by Patel in the rendered possible range by applying the known parameter modeling techniques of Orii to the thermal load determining and heat source facility elements of Patel. As in Orii, it is within the capabilities of one of ordinary skill in the art to employ range and point-value determination techniques to Patel’s variable refrigerant flow system with the predicted result of optimizing power usage through load balancing and with respect to variable such as utility rates and ambient temperatures. Thus, through KSR Rationale C, the combination of Orii and Patel discloses …and wherein in step d), the possible range includes a lower limit of the total power for the total thermal load, the lower limit being predicted by substituting the outside air temperature into the correlation logical formula, and the measurement point being configured to be compared with the lower limit of the possible range.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the demand-supply modeling of Ellis and the relational logical formula elements of Orii to include the air conditioning elements of Patel in the analogous art of modeling and predictive control for the same reasons as stated for claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prengler et al., U.S. Publication No. 2012/0103395, discloses a system and method for managing distributed renewable energy systems.
Foody, U.S. Publication No. 2013/0161235, discloses a method for producing renewable fuels.
Lee et al., U.S. Publication No. 2013/0219349, discloses a method for process proximity correction.
Gernega et al., U.S. Publication No. 2008/0027772 [hereinafter Gernega] discloses a system and method for optimizing a transit network.
Muchayi, M. (1999). Transmission consideration-based electricity rates using optimal power flows (Order No. NQ39324). Available from ProQuest Dissertations and Theses Professional. (304574914). Retrieved from http://dialog.proquest.com/professional/docview/304574914?accountid=161862  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS D BOLEN/               Examiner, Art Unit 3624         
/PATRICIA H MUNSON/               Supervisory Patent Examiner, Art Unit 3624